                                                                                  CLOSED
                           U.S. District Court
                  North Carolina Middle District (NCMD)
           CRIMINAL DOCKET FOR CASE #: 1:13−cr−00435−TDS−1
                           Internal Use Only

Case title: USA v. HILL                             Date Filed: 11/25/2013
Related Case: 1:17−cv−01036−TDS−JLW                 Date Terminated: 11/12/2014


Assigned to: JUDGE THOMAS
D. SCHROEDER
Appeals court case numbers:
15−4057, 19−2077, 19−2338,
19−7483, 19−7756, 20−6034

Defendant (1)
BRIAN DAVID HILL                represented by BRIAN DAVID HILL
TERMINATED: 11/12/2014                         310 FOREST STREET
                                               APARTMENT 2
                                               MARTINSVILLE, VA 24112
                                               PRO SE

                                            EDWARD RYAN KENNEDY
                                            ROBINSON & MCELWEE, PLLC
                                            140 WEST MAIN STREET
                                            SUITE 300
                                            CLARKSBURG, WV 26301
                                            304−326−5318
                                            Fax: 304−622−5065
                                            Email: erk@ramlaw.com
                                            LEAD ATTORNEY
                                            ATTORNEY TO BE NOTICED
                                            Designation: USCA Appointment

                                            RENORDA E. PRYOR
                                            LAW OFFICE OF DUANE K. BRYANT
                                            HIGH POINT PHYSICAL/MAILING OFFICE
                                            1207 BRENTWOOD ST.
                                            HIGH POINT, NC 27260
                                            919−355−5001
                                            Fax: 919−355−4976
                                            Email: rpryor@herringlawcenter.net
                                            LEAD ATTORNEY
                                            ATTORNEY TO BE NOTICED
                                            Designation: CJA Appointment

                                            ERIC D. PLACKE
                                            OFFICE OF FEDERAL PUBLIC DEFENDER


      Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 1 of 58
                                             301 N. ELM ST., STE. 410
                                             GREENSBORO, NC 27401
                                             336−333−5455
                                             Fax: 336−333−5463
                                             Email: Eric_Placke@fd.org
                                             TERMINATED: 09/30/2014
                                             Designation: Public Defender or Community
                                             Defender Appointment

                                             JOHN SCOTT COALTER
                                             COALTER LAW, PLLC
                                             910 NORTH ELM STREET
                                             GREENSBORO, NC 27401
                                             336−549−5386
                                             Email: scott@greensborolawyers.com
                                             TERMINATED: 11/12/2014
                                             ATTORNEY TO BE NOTICED
                                             Designation: CJA Appointment

Pending Counts                               Disposition
                                             SUPERVISED RELEASE JUDGMENT. The
                                             Defendant's supervised release is revoked. Nine (9)
18:2252A(a)(5)(B) and (b)(2)
                                             months imprisonment and nine (9) years supervised
Possess child pornography of a
                                             release is re−imposed under the same terms and
prepubescent minor under 12
                                             conditions as previously imposed. The Defendant
years of age
                                             shall surrender to the U.S. Marshal for the Middle
(1)
                                             District of N.C. or to the institution designated by
                                             the Bureau of Prisons by 12:00 p.m. on 12/6/2019

Highest Offense Level (Opening)
Felony

Terminated Counts                            Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                   Disposition
None



Plaintiff
USA                                     represented by ANAND PRAKASH RAMASWAMY
                                                       U. S. ATTORNEY'S OFFICE



         Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 2 of 58
                                                        101 S. EDGEWORTH ST., 4TH FLOOR
                                                        GREENSBORO, NC 27401
                                                        336−333−5351
                                                        Fax: 336−333−5381
                                                        Email: anand.ramaswamy@usdoj.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Retained

                                                        ANGELA HEWLETT MILLER
                                                        OFFICE OF U. S. ATTORNEY
                                                        101 South Edgeworth Street, Fourth Floor
                                                        GREENSBORO, NC 27401
                                                        336−333−5351
                                                        Email: angela.miller@usdoj.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: United States Attorney

                                                        JOHN M. ALSUP
                                                        U. S. ATTORNEY'S OFFICE
                                                        101 S. EDGEWORTH ST., 4TH FLOOR
                                                        GREENSBORO, NC 27401
                                                        336−332−6331
                                                        Fax: 336−333−5381
                                                        Email: john.alsup@usdoj.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Date Filed   #   Page Docket Text
11/25/2013   1    35 INDICTMENT as to BRIAN DAVID HILL (1) count(s) 1. (Daniel, J)
                     (Entered: 11/26/2013)
11/26/2013   2        ARREST Warrant Issued in case as to BRIAN DAVID HILL. (Daniel, J)
                      (Entered: 11/26/2013)
12/23/2013            Arrest of BRIAN DAVID HILL on 12/23/2013. (Starr, Logan) (Entered:
                      12/23/2013)
12/23/2013            Attorney update in case as to BRIAN DAVID HILL. Attorney ERIC D.
                      PLACKE for BRIAN DAVID HILL added. (Starr, Logan) (Entered:
                      12/23/2013)
12/23/2013            Minute Entry for proceedings held before MAG/JUDGE L. PATRICK
                      AULD:Initial Appearance as to BRIAN DAVID HILL held on 12/23/2013.
                      Proceedings Recorded. AUSA Sandra Hairston appeared on behalf of the USA.
                      (Williamson, Wanda) (Entered: 12/23/2013)
12/23/2013            Oral Motion Re: Detention by USA as to BRIAN DAVID HILL. (Williamson,
                      Wanda) (Entered: 12/23/2013)
12/23/2013   3        SEALED FINANCIAL AFFIDAVIT by BRIAN DAVID HILL. (Daniel, J)
                      (Entered: 12/23/2013)



     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 3 of 58
12/23/2013   4      ORDER appointing Assistant Federal Public Defender ERIC D. PLACKE as
                    counsel for BRIAN DAVID HILL. Signed by MAG/JUDGE L. PATRICK
                    AULD on 12/23/2013. (Daniel, J) (Entered: 12/23/2013)
12/23/2013    5     ORDER SCHEDULING DETENTION HEARING/ARRAIGNMENT for
                    1/2/2014 at 2:30 PM in Winston−Salem Courtroom #3 before MAG/JUDGE
                    JOI ELIZABETH PEAKE as to BRIAN DAVID HILL. Signed by
                    MAG/JUDGE L. PATRICK AULD on 12/23/2013. (Daniel, J) (Entered:
                    12/23/2013)
12/27/2013    6     SEALED Pretrial Service Report. UPON COMPLETION OF THE
                    DETENTION HEARING, ANY PAPER COPIES OF THE PRETRIAL
                    SERVICES REPORT SHALL BE RETURNED TO THE PROBATION
                    OFFICE. by Plaintiff USA, Defendant BRIAN DAVID HILL (Walser,
                    Elizabeth) (Entered: 12/27/2013)
12/27/2013    7     ARREST Warrant Returned Executed on 12/20/2013 in case as to BRIAN
                    DAVID HILL. (Daniel, J) (Entered: 12/30/2013)
01/02/2014          Minute Entry for proceedings held before MAG/JUDGE JOI ELIZABETH
                    PEAKE:ARRAIGNMENT AND DETENTION HEARING as to BRIAN
                    DAVID HILL (1) Count 1 held on 1/2/2014. AUSA Rob Lang. AFPD Eric
                    Placke present with defendant. Defendant(s) pleads NOT GUILTY to all
                    charges. No evidence presented. Defendant's Counsel stipulated to presentence
                    report and ask detention order be entered until suitable conditions of release
                    could be presented to the Court. The government consented to this request.
                    Written order forthcoming. Proceedings recorded. (Garrett, Kim) (Entered:
                    01/02/2014)
01/02/2014    8     SCHEDULING ORDER as to BRIAN DAVID HILL Signed by John S.
                    Brubaker, Clerk, U. S. District Court. Motions due 1/15/14. Responses due
                    1/22/14. Motion Hearing on any motions set for 2/3/14 at 9:30 am in
                    Greensboro, N.C. Plea Agreements, if any, due no later than 12:00 noon
                    1/30/14. Change of Plea Hearing at 9:30 a.m. on 2/3/14, in Greensboro, N.C.
                    Counsel to notify U.S. Attorneys Office of any scheduling conflicts no later
                    than 1/27/14. Jury Trial set for 2/10/14 at 9:30 am in Greensboro, N.C. unless
                    otherwise instructed by the Court. Distributed on 01/02/14. (Garrett, Kim)
                    (Entered: 01/02/2014)
01/03/2014    9     ORDER signed by MAG/JUDGE JOI ELIZABETH PEAKE on 1/2/2014,
                    granting Government's Oral Motion for Detention without prejudice to
                    Defendant moving to reopen these proceedings if he able to present a potential
                    release plan for consideration by the Court as to BRIAN DAVID HILL (1).
                    (Daniel, J) (Entered: 01/03/2014)
01/15/2014   10     MOTION for Extension of Time To File Motion Pretrial Motions until January
                    22, 2014 by BRIAN DAVID HILL. (Attachments: # 1 Text of Proposed
                    Order)(PLACKE, ERIC) (Entered: 01/15/2014)
01/17/2014          Motion Submission as to BRIAN DAVID HILL re 10 MOTION for Extension
                    of Time To File Motion Pretrial Motions until January 22, 2014 to JUDGE
                    CATHERINE C. EAGLES. (Sanders, Marlene) (Entered: 01/17/2014)
01/17/2014   11     ORDER signed by JUDGE CATHERINE C. EAGLES on 1/17/2014; the
                    pretrial motion deadline in this case is hereby extended until Wednesday,



     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 4 of 58
                    January 22, 2014. The deadline for responses is hereby extended until
                    Wednesday, January 29, 2014. The Court finds that the ends of justice are best
                    served by granting this extension, and that they outweigh the interest of the
                    public and the Defendant in a speedy trial. Accordingly, the delay occasioned
                    by the granting of this extension shall be excluded in computing the time
                    within which the trial of any such offense must commence. See Title 18,
                    United States Code, Section 3161(h)(7). (Sheets, Jamie) (Entered: 01/17/2014)
01/22/2014   12     MOTION for Psychiatric Exam − SEALED by USA, BRIAN DAVID HILL as
                    to BRIAN DAVID HILL. Responses due by 2/18/2014 (Attachments: # 1 Text
                    of Proposed Order)(PLACKE, ERIC) (Entered: 01/22/2014)
01/23/2014          Motion Submission as to BRIAN DAVID HILL re 12 MOTION for
                    Psychiatric Exam − SEALED to JUDGE CATHERINE C. EAGLES. (Sanders,
                    Marlene) (Entered: 01/23/2014)
01/23/2014   13     SEALED ORDER re: 12 Motion for Psychiatric Exam − SEALED filed by
                    BRIAN DAVID HILL. Signed by JUDGE CATHERINE C. EAGLES on
                    1/23/2014. (Daniel, J) (Entered: 01/23/2014)
02/18/2014   14     SEALED ORDER. Signed by JUDGE CATHERINE C. EAGLES on
                    2/18/2014. (Daniel, J) (Entered: 02/19/2014)
04/21/2014   15     MOTION to Suppress Confession by BRIAN DAVID HILL. (Attachments: #
                    1 Envelope)(Daniel, J) (Entered: 04/23/2014)
04/21/2014   16     MOTION to Suppress Evidence by BRIAN DAVID HILL. (Attachments: # 1
                    Letter from Defendant, # 2 Envelope)(Daniel, J) (Entered: 04/23/2014)
05/08/2014   17     Psychiatric Report Received SEALED as to BRIAN DAVID HILL. (Daniel, J)
                    (Entered: 05/08/2014)
06/04/2014          Minute Entry for proceedings held before JUDGE N. C. TILLEY, JR: AUSA
                    Anand Ramaswamy appeared on behalf of the Government. FAFPD Eric
                    Placke appeared as counsel for the defendant. Status Conference as to BRIAN
                    DAVID HILL held on 6/4/2014. Defendant did not state a basis to support the
                    Pro Se Motions to Suppress, therefore the court denied the Motions. The Court
                    denies Pro Se Motion to Substitute Counsel. Jury Trial set for 6/9/2014 before
                    Judge Osteen, Jr., Courtroom No. 1, Greensboro, NC. (Court Reporter Jane
                    Calhoun.) (Winchester, Robin) (Entered: 06/04/2014)
06/04/2014          ORAL ORDER denying 15 Motion to Suppress as to BRIAN DAVID HILL
                    (1); denying 16 Motion to Suppress as to BRIAN DAVID HILL (1) by JUDGE
                    N. C. TILLEY, JR on 6/4/2014. See 6/4/2014 Minute Entry. (Winchester,
                    Robin) (Entered: 06/04/2014)
06/04/2014          Set Hearing as to BRIAN DAVID HILL Jury Trial set for 6/9/2014 09:30 AM
                    in Greensboro Courtroom #1 before CHIEF JUDGE WILLIAM L. OSTEEN
                    JR.. (Winchester, Robin) (Entered: 06/04/2014)
06/04/2014          Case as to BRIAN DAVID HILL assigned to Judge CHIEF JUDGE
                    WILLIAM L. OSTEEN JR. (Winchester, Robin) (Entered: 06/04/2014)
06/04/2014   18     MOTION to Continue Trial by BRIAN DAVID HILL. Responses due by
                    6/30/2014 (Attachments: # 1 Text of Proposed Order)(PLACKE, ERIC)
                    (Entered: 06/04/2014)



     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 5 of 58
06/05/2014          TEXT ORDER − The case of United States v. Brian David Hill was originally
                    set for plea or trial during the June, 2014 Criminal Term. On June 4, 2014, a
                    status conference was held, and following the status conference. this matter
                    was set for trial beginning June 9, 2014, in Courtroom 1, apparently without
                    objection. Later on June 4, 2014, counsel for Defendant filed a motion to
                    continue. In light of the exceptional family circumstances described in the
                    motion to continue, this court will continue jury selection and trial from June 9
                    to June 10 beginning at 11:00. If additional time is required to allow counsel
                    and Defendant time to prepare for trial, the court will consider a request on
                    June 10 to delay the start of the evidence until Wednesday, June 11, 2014.
                    However, a further continuance to another term of court does not appear
                    necessary in light of the fact counsel's motion suggests the requested delay is
                    primarily for the purpose of allowing consultation between counsel and
                    Defendant as to the court's rulings and to permit further plea discussions.
                    Notably, the motion does not specifically identify any necessary trial
                    preparation. [Issued by CHIEF JUDGE WILLIAM L. OSTEEN, JR., on
                    6/5/2014.] (Cable, Frances) (Entered: 06/05/2014)
06/10/2014   19     Factual Basis Document as to BRIAN DAVID HILL filed on 6/10/2014
                    (Welch, Kelly) (Entered: 06/10/2014)
06/10/2014   20     PLEA AGREEMENT as to BRIAN DAVID HILL (Welch, Kelly) (Entered:
                    06/10/2014)
06/10/2014          Minute Entry for proceedings held before CHIEF JUDGE WILLIAM L.
                    OSTEEN JR. in G−1: CHANGE OF PLEA HEARING held on 6/10/2014.
                    AUSA Anand Ramaswamy present on behalf of the Government. FAFPD Eric
                    Placke present on behalf of the Defendant. Defendant present in custody.
                    Defendant placed under oath and advised of rights/charges/penalties; Court
                    reviews the plea agreement; BRIAN DAVID HILL (1) pleads GUILTY to
                    Count 1. Court finds the Defendant is competent to enter a guilty plea; plea
                    accepted and defendant adjudged GUILTY; Court orders the preparation of a
                    Presentence Report, to be expedited. Court orders a psychosexual evaluation;
                    (Sentencing set for 9/30/2014 09:30 AM in Greensboro Courtroom #1 before
                    CHIEF JUDGE WILLIAM L. OSTEEN JR.) (Court Reporter Joseph
                    Armstrong.) (Welch, Kelly) (Entered: 06/10/2014)
08/11/2014   21     SEALED Draft Presentence Investigation Report as to BRIAN DAVID HILL.
                    Per LCrR32.2, the parties shall notify the probation officer of initial objections
                    or corrections/modifications to the presentence report by 8/25/2014. Pleadings
                    related to sentencing factors are due by 9/2/2014. (Whitten, Dana) (Entered:
                    08/11/2014)
08/19/2014   22     SEALED Response to Draft PSR − NOTICE TO PROBATION AND
                    OPPOSING COUNSEL ONLY as to BRIAN DAVID HILL.
                    (RAMASWAMY, ANAND) (Entered: 08/19/2014)
08/21/2014   23     Psychiatric Report Received SEALED dated 8/5/2014 in case as to BRIAN
                    DAVID HILL. (Daniel, J) (Entered: 08/21/2014)
08/25/2014   24     SEALED Response to Draft PSR − NOTICE TO PROBATION AND
                    OPPOSING COUNSEL ONLY as to BRIAN DAVID HILL. (PLACKE,
                    ERIC) (Entered: 08/25/2014)
08/27/2014   25


     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 6 of 58
                    SEALED MOTION to Withdraw as Counsel of Record and to Extend Deadline
                    for Filing Sentencing Position Papers by BRIAN DAVID HILL as to BRIAN
                    DAVID HILL. Responses due by 9/22/2014 (Attachments: # 1
                    Exhibit)(PLACKE, ERIC) (Entered: 08/27/2014)
09/02/2014   26     (SEALED) POSITION PAPER RE SENTENCING FACTORS − NOTICE TO
                    THE COURT AND OPPOSING COUNSEL ONLY as to BRIAN DAVID
                    HILL (PLACKE, ERIC) (Entered: 09/02/2014)
09/02/2014   27     MOTION filed by BRIAN DAVID HILL to Withdraw Guilty Plea.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/03/2014)
09/03/2014   28     FACTUAL STATEMENT of BRIAN DAVID HILL. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/03/2014)
09/03/2014          Minute Entry for proceedings held before CHIEF JUDGE WILLIAM L.
                    OSTEEN JR. in G−1: Motion Hearing as to BRIAN DAVID HILL held on
                    9/3/2014. AUSA Nick Matkins appeared on behalf of the Government. FAFPD
                    Eric Placke appeared on behalf of the Defendant. For the reasons stated in the
                    record the Court denied 25 SEALED Motion, and as a result of the denial of
                    the motion, the Court finds the motion for extension of time to file sentencing
                    pleadings is moot and therefore denied. (Court Reporter Joseph Armstrong.)
                    (Welch, Kelly) (Entered: 09/04/2014)
09/09/2014   29     MOTION filed by BRIAN DAVID HILL to file more evidence. (Attachments:
                    # 1 Envelope)(Daniel, J) (Entered: 09/09/2014)
09/10/2014   30     SUPPLEMENT filed by BRIAN DAVID HILL re: 29 MOTION to file more
                    evidence. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/10/2014)
09/10/2014   31     Additional Attachments to 30 Supplement. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/10/2014)
09/15/2014   32     MOTION by BRIAN DAVID HILL to file Evidence. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/15/2014)
09/16/2014          Motion Submission as to BRIAN DAVID HILL re 29 MOTION to file more
                    evidence, 27 MOTION to Withdraw Plea of Guilty, 32 MOTION to file
                    evidence to CHIEF JUDGE WILLIAM L. OSTEEN JR. (Welch, Kelly)
                    (Entered: 09/16/2014)
09/16/2014   33     SEALED PRESENTENCE INVESTIGATION REPORT − FINAL as to
                    BRIAN DAVID HILL. (Whitten, Dana) (Entered: 09/16/2014)
09/18/2014   34     MOTION to File Evidence filed by BRIAN DAVID HILL. (Attachments: # 1
                    Presidential Pardon Application, # 2 Envelope) (Sheets, Jamie) (Entered:
                    09/18/2014)
09/18/2014   35     MOTION entitled "Motion of Discovery" (Case files) filed by BRIAN DAVID
                    HILL. (Sheets, Jamie) (Entered: 09/18/2014)
09/18/2014   36     MOTION entitled "Motion of Discovery" (forensic comupter examination)
                    filed by BRIAN DAVID HILL. (Sheets, Jamie) (Entered: 09/18/2014)
09/18/2014   37     MOTION entitled "Motion to File Evidence" filed by BRIAN DAVID HILL.
                    (Attachments: # 1 Envelope) (Sheets, Jamie) (Entered: 09/18/2014)



     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 7 of 58
09/22/2014   38     MOTION filed by BRIAN DAVID HILL of Evidence and Notification.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/23/2014)
09/23/2014   39     MOTION filed by BRIAN DAVID HILL for Substitution of Counsel.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/23/2014)
09/23/2014   40     MOTION filed by BRIAN DAVID HILL of Notification. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/23/2014)
09/26/2014   41     MOTION by BRIAN DAVID HILL to Declare. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/26/2014)
09/26/2014   42     MOTION by BRIAN DAVID HILL to Suppress Evidence & Suppress the
                    Confession. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/26/2014)
09/26/2014   43     MOTION by BRIAN DAVID HILL to Withdraw Guilty Plea and Request a
                    Trial. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/26/2014)
09/26/2014   44     MOTION by BRIAN DAVID HILL to Testify. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 09/26/2014)
09/26/2014   45     MOTION by BRIAN DAVID HILL to file Last Minute Evidence.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 09/26/2014)
09/30/2014   46     DECLARATION of Susan Basko in Support of BRIAN DAVID HILL'S
                    Motion to Withdraw Guilty Plea, Motion for a Substitute Attorney, Sentencing,
                    and any other purposes. (Attachments: # 1 Envelope)(Welch, Kelly) (Entered:
                    09/30/2014)
09/30/2014          Minute Entry for proceedings held before CHIEF JUDGE WILLIAM L.
                    OSTEEN JR. in G−1: Case called for Sentencing as to BRIAN DAVID HILL
                    on 9/30/2014; AUSA Anand Ramaswamy appeared on behalf of the
                    Government. FAFPD Eric Placke appeared on behalf of the Defendant.
                    Defendant present in custody. In light of Defendants pro se statements, Court
                    allows FAFPD Placke to withdraw as counsel of record; Court to appoint
                    substitute counsel; Court ordered all discovery material previously provided by
                    the United States to be sealed and can only be viewed by substitute counsel;
                    FAFPD Placke returned discovery material to AUSA Ramaswamy at the
                    conclusion of this hearing; Court ordered Government to subpoena Susan
                    Basko to appear at the sentencing hearing (see pleading 46 ); Court continued
                    sentencing in this matter to 11/7/2014 at 3:00 p.m. in Greensboro, Courtroom
                    1; Status Conference set for 10/15/2014 at 2:00 p.m. (Court Reporter Joseph
                    Armstrong.) (Welch, Kelly) (Entered: 09/30/2014)
09/30/2014          Set Hearings as to BRIAN DAVID HILL: Sentencing reset for 11/7/2014
                    03:00 PM in Greensboro Courtroom #1 before CHIEF JUDGE WILLIAM L.
                    OSTEEN JR. Status Conference set for 10/15/2014 02:00 PM in Greensboro
                    Courtroom #1 before CHIEF JUDGE WILLIAM L. OSTEEN JR. (Welch,
                    Kelly) (Entered: 09/30/2014)
10/01/2014   47     CJA 20 Appointment of Attorney JOHN SCOTT COALTER for BRIAN
                    DAVID HILL.

                    NOTICE: Pursuant to 18 U.S.C. section 3006A(d)(4), approved CJA
                    voucher forms will be posted to CM/ECF. Appointed counsel is
                    responsible for requesting redactions to information contained within CJA


     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 8 of 58
                      vouchers.

                      Signed by CHIEF JUDGE WILLIAM L. OSTEEN JR. on 10/1/2014.
                      (Attachments: # 1 CJA 20 Worksheets) (Daniel, J) (Entered: 10/01/2014)
10/06/2014   48       MOTION by BRIAN DAVID HILL to File Evidence. (Attachments: # 1
                      Envelope)(Daniel, J) (Entered: 10/07/2014)
10/06/2014   49       MOTION by BRIAN DAVID HILL to File Evidence. (Attachments: # 1
                      Envelope)(Daniel, J) (Entered: 10/07/2014)
10/07/2014   50       MOTION by BRIAN DAVID HILL to File Evidence. (Attachments: # 1
                      Envelope)(Daniel, J) (Entered: 10/07/2014)
10/07/2014   51       MOTION by BRIAN DAVID HILL to File Evidence. Responses due by
                      10/31/2014 (Attachments: # 1 Envelope)(Daniel, J) (Entered: 10/07/2014)
10/15/2014            Minute Entry for proceedings held before CHIEF JUDGE WILLIAM L.
                      OSTEEN JR. in G−1:Status Conference as to BRIAN DAVID HILL held on
                      10/15/2014. AUSA Anand Ramaswamy appeared on behalf of the
                      Government. Attorney Scott Coalter appeared on behalf of the Defendant.
                      Court addressed the status of this case with the parties; Defense counsel
                      advised Mr. Hill doesn't want to withdraw his guilty plea and that he would be
                      prepared to proceed with sentencing on 11/07/2014; Court allowed defendant
                      until 10/27/2014 to file pleadings; Government's responses due 11/04/2014;
                      (Court Reporter Joseph Armstrong.) (Welch, Kelly) (Entered: 10/15/2014)
10/24/2014   52       (SEALED) POSITION PAPER RE SENTENCING FACTORS − NOTICE TO
                      THE COURT AND OPPOSING COUNSEL ONLY as to BRIAN DAVID
                      HILL (COALTER, JOHN) (Entered: 10/24/2014)
10/29/2014   53       NOTICE by BRIAN DAVID HILL. (Attachments: # 1 Envelope) (Sheets,
                      Jamie) (Entered: 10/29/2014)
11/10/2014            Minute Entry for proceedings held before CHIEF JUDGE WILLIAM L.
                      OSTEEN JR. in G−1: Sentencing hearing as to BRIAN DAVID HILL held on
                      11/10/2014. AUSA Kyle Pousson appeared on behalf of the Government.
                      Attorney Scott Coalter appeared on behalf of the Defendant. Defendant present
                      in custody. For the reasons stated on the record, Court denied all pending pro
                      se motions. (Court Reporter Joseph Armstrong.) (Welch, Kelly) (Entered:
                      11/10/2014)
11/10/2014            ORAL ORDER denying Pro se Motions; Documents 27 , 29 , 32 , 34 , 35 , 36 ,
                      38 , 41 , 42 , 43 , 44 , 45 , 48 , 49 , 50 and 51 as to BRIAN DAVID HILL (1).
                      Issued by CHIEF JUDGE WILLIAM L. OSTEEN JR. on 11/10/14. (See
                      Minute Entry on 11/10/2014.) (Welch, Kelly) (Entered: 11/10/2014)
11/12/2014   54   37 JUDGMENT as to BRIAN DAVID HILL (1), Count(s) 1, Ten (10) months and
                     twenty (20) days imprisonment, but not less than time served; ten (10) years
                     supervised release; $100.00 special assessment. Signed by CHIEF JUDGE
                     WILLIAM L. OSTEEN JR. on 11/12/2014. (Daniel, J) (Entered: 11/12/2014)
01/12/2015   55       MOTION filed by BRIAN DAVID HILL for Extension of Time to file Notice
                      of Appeal. (Attachments: # 1 Notice of Appeal, # 2 Complaint, # 3 Additional
                      Evidence, # 4 Envelope)(Daniel, J) (Entered: 01/13/2015)



     Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 9 of 58
01/13/2015          Motion Submission as to BRIAN DAVID HILL re 55 MOTION for Extension
                    of Time to File Notice of Appeal to CHIEF JUDGE WILLIAM L. OSTEEN
                    JR. (Welch, Kelly) (Entered: 01/13/2015)
01/15/2015   56     NOTICE filed by BRIAN DAVID HILL of Motion to Extend Time to file
                    Appeal. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 01/15/2015)
01/16/2015   57     ORDER signed by CHIEF JUDGE WILLIAM L. OSTEEN JR. on 1/16/2015;
                    that Defendant's pro se Motion to Extend Time to File Appeal (Doc. 55 ) is
                    DENIED. (Sheets, Jamie) (Entered: 01/16/2015)
01/26/2015   58     MOTION by BRIAN DAVID HILL to Stay Judgment. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 01/26/2015)
01/26/2015   59     MOTION by BRIAN DAVID HILL to Request a Delay on Destruction of
                    Property. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 01/26/2015)
01/26/2015   60     New Evidence by BRIAN DAVID HILL. (Attachments: # 1 Envelope)(Daniel,
                    J) (Entered: 01/26/2015)
01/26/2015   61     New Evidence Brief by BRIAN DAVID HILL re: 60 New Evidence.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 01/26/2015)
01/29/2015   62     NOTICE OF APPEAL without payment of fees filed by BRIAN DAVID HILL
                    re: 54 Judgment and 57 Order. (Attachments: # 1 Envelope)(Daniel, J)
                    (Entered: 01/29/2015)
01/29/2015   63     Transmission of Notice of Appeal and Docket Sheet as to BRIAN DAVID
                    HILL to US Court of Appeals re: 62 Notice of Appeal Without Fee Payment.
                    (Daniel, J) (Entered: 01/29/2015)
01/30/2015   64     NOTICE of Docketing Appeal from USCA as to BRIAN DAVID HILL re: 62
                    Notice of Appeal Without Fee Payment. USCA Case Mgr. Cathi Bennett;
                    USCA Case Number 15−4057. (Daniel, J) (Entered: 01/30/2015)
02/02/2015   65     REQUEST by BRIAN DAVID HILL for Transcript. (Attachments: # 1 CJA 24
                    & Letter to Court Reporter, # 2 Envelope)(Daniel, J) (Entered: 02/03/2015)
02/02/2015   66     REQUEST by BRIAN DAVID HILL for Transcripts. (Attachments: # 1 CJA
                    24(s))(Daniel, J) (Entered: 02/03/2015)
02/03/2015   67     CJA 20 as to BRIAN DAVID HILL Authorization to Pay John S. Coalter in
                    the amount of $4,680.48, Voucher #141216000106. Signed by CHIEF JUDGE
                    WILLIAM L. OSTEEN JR. on 12/30/2014. (Daniel, J) (Entered: 02/03/2015)
02/03/2015   68     SEALED Attachments to 67 CJA 20 − Authorization to Pay in case as to
                    BRIAN DAVID HILL (1). (Daniel, J) (Entered: 02/03/2015)
02/05/2015   69     USCA ORDER appointing Mark A. Jones as counsel for BRIAN DAVID
                    HILL re: 62 Notice of Appeal Without Fee Payment. USCA Case #15−4057.
                    (Daniel, J) (Entered: 02/06/2015)
03/30/2015   70     Letter/MOTION by BRIAN DAVID HILL for certified copies of all
                    documents or information including all SEALED documents for this case.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 03/30/2015)
04/03/2015   71



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 10 of 58
                    New Evidence for a New Trial, Habeas Corpus Petition (2255 Motion),
                    Judgment of Acquittal, to overturn the conviction, or any other purpose filed by
                    BRIAN DAVID HILL. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                    C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                    Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Envelope)(Daniel, J) (Entered:
                    04/07/2015)
04/06/2015   72     Correction to New Evidence for a New Trial, Habeas Corpus Petition (2255
                    Motion), Judgment of Acquittal, to overturn the conviction, or any other
                    purpose filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope)(Daniel,
                    J) (Additional attachment(s) added on 4/7/2015: # 2 Affidiavit of Brian David
                    Hill) (Daniel, J). (Entered: 04/07/2015)
04/06/2015   73     Additional Evidence for a New Trial, Habeas Corpus Petition (2255 Motion),
                    Judgment of Acquittal, to overturn the conviction, or any other purpose filed by
                    BRIAN DAVID HILL. (Attachments: # 1 Envelope)(Daniel, J) (Entered:
                    04/07/2015)
04/07/2015   74     USCA OPINION affirming in part; dismissed in part in case as to BRIAN
                    DAVID HILL. USCA Case #15−4057. (Daniel, J) (Entered: 04/07/2015)
04/07/2015   75     JUDGMENT of USCA. In accordance with the decision of this court, the
                    judgment of the district court is affirmed in part. The appeal is dismissed in
                    part. This judgment shall take effect upon issuance of this court's mandate
                    inaccordance with Fed. R. App. P. 41 in case as to BRIAN DAVID HILL.
                    USCA Case #15−4057. (Daniel, J) (Entered: 04/07/2015)
04/13/2015          Motion Submission as to BRIAN DAVID HILL re 70 MOTION for certified
                    copies of all documents or information including all SEALED documents, 58
                    MOTION to Stay, 59 MOTION to Request a Delay on Destruction of Property
                    to CHIEF JUDGE WILLIAM L. OSTEEN JR. (Welch, Kelly) (Entered:
                    04/13/2015)
04/22/2015          Case as to BRIAN DAVID HILL referred to CHIEF JUDGE WILLIAM L.
                    OSTEEN JR., re: Prob 12B. (Daniel, J) (Entered: 04/22/2015)
04/22/2015   76     MOTION by BRIAN DAVID HILL requesting computer forensic examination
                    in preparation for a writ of habeas corpus. (Daniel, J) (Entered: 04/23/2015)
04/22/2015   77     DECLARATION by BRIAN DAVID HILL on conditions at the times of false
                    admissions of guilt. (Daniel, J) (Entered: 04/23/2015)
04/23/2015   78     Letter to BRIAN DAVID HILL regarding proper filing of court documents.
                    (Daniel, J) (Entered: 04/24/2015)
04/27/2015   79     LETTER to Judge filed by BRIAN DAVID HILL. (Attachments: # 1
                    Envelope) (Daniel, J) (Entered: 04/27/2015)
04/27/2015   80     MOTION by BRIAN DAVID HILL to Strike and Rule out Psychiatric
                    Diagnosis. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Exhibit D, # 5 Exhibit E, # 6 Envelope)(Daniel, J) (Exhibit E replaced with
                    correct image on 4/28/2015) (Daniel, J). (# 7 Exhibit F) (Daniel, J) (Entered:
                    04/27/2015)
04/27/2015   81     MOTION by BRIAN DAVID HILL requesting for Autism Expert Testimony
                    in preparation for Writ of Habeas Corpus. (Attachments: # 1 Envelope)(Daniel,



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 11 of 58
                    J) (Entered: 04/27/2015)
04/27/2015   82     SECOND DECLARATION by BRIAN DAVID HILL on conditions at the
                    times of false admissions of guilt. (Attachments: # 1 Envelope)(Daniel, J)
                    (Entered: 04/27/2015)
04/27/2015   83     EVIDENCE by BRIAN DAVID HILL of the fact IP Address 24.148.156.211
                    was well known to other people prior to it being flagged or menually entered in
                    Boca Raton. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 04/27/2015)
04/27/2015   84     EVIDENCE by BRIAN DAVID HILL of first Joy Strickland email proving
                    prior warning to NC SBI agent Rodney White on defendant's innocence.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                    Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Envelope)(Daniel, J)
                    (Entered: 04/27/2015)
04/28/2015          Motion Submission as to BRIAN DAVID HILL re: 76 MOTION for
                    Discovery, 80 MOTION to Strike, 81 MOTION Requesting Autism Expert
                    Testimony in preparation for Writ of Habeas Corpus, to CHIEF JUDGE
                    WILLIAM L. OSTEEN JR. (Welch, Kelly) (Entered: 04/28/2015)
04/29/2015   85     MANDATE of USCA. The judgment of this court, entered April 7, 2015, takes
                    effect today. This constitutes the formal mandate of this court issued pursuant
                    to Rule 41(a) of the Federal Rules of Appellate Procedure as to BRIAN
                    DAVID HILL. USCA Case #15−4507. (Daniel, J) (Entered: 04/29/2015)
04/29/2015   86     Probation form 12B Petition for Modification of Conditions of Probation with
                    Consent of the Offender as to BRIAN DAVID HILL. Signed by CHIEF
                    JUDGE WILLIAM L. OSTEEN JR. on 4/29/2015. (Daniel, J) (Entered:
                    04/29/2015)
04/29/2015   87     ORDER signed by CHIEF JUDGE WILLIAM L. OSTEEN JR. on 4/29/2015,
                    that Defendant's pro se Motion to Stay Judgment (Doc. 58 ), Motion to Request
                    a Delay on Destruction of Property (Doc. 59 ), Letter/Motion requesting
                    certified copies of documents (Doc. 70 ), Motion for Requesting Computer
                    Forensic Examination (Doc. 76 ), Motion to Strike and Rule out Psychiatric
                    Diagnosis (Doc. 80 ), and Motion for Requesting Autism Expert Testimony
                    (Doc. 81 ) are DENIED for lack of good cause as to BRIAN DAVID HILL
                    (1). (Daniel, J) (Entered: 04/29/2015)
04/29/2015   88     ORDER FOR WARRANT as to BRIAN DAVID HILL. Signed by CHIEF
                    JUDGE WILLIAM L. OSTEEN JR. on 4/29/2015. (Daniel, J) Modified on
                    5/27/2015 to unseal document (Garrett, Kim). (Entered: 04/29/2015)
04/29/2015   89     Warrant Issued SRV as to BRIAN DAVID HILL. (Daniel, J) Modified on
                    5/27/2015 to unseal document(Garrett, Kim). (Entered: 04/29/2015)
05/05/2015   90     USCA ORDER granting counsel's motion to withdraw in case as to BRIAN
                    DAVID HILL. USCA Case #15−4057. (Daniel, J) (Entered: 05/05/2015)
05/28/2015          Minute Entry for proceedings held before MAG/JUDGE JOI ELIZABETH
                    PEAKE:Initial Appearance for Violators in case as to BRIAN DAVID HILL
                    held on 5/28/2015. AUSA Randall Galyon. Proceedings recorded. (Garrett,
                    Kim) (Entered: 05/28/2015)
05/28/2015



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 12 of 58
                    Oral Motion Re: Detention by USA as to BRIAN DAVID HILL. (Garrett,
                    Kim) (Entered: 05/28/2015)
05/28/2015    91    SEALED FINANCIAL AFFIDAVIT by BRIAN DAVID HILL (Garrett, Kim)
                    (Entered: 05/28/2015)
05/28/2015    92    CJA 20 Appointment of Attorney RENORDA E. PRYOR for BRIAN DAVID
                    HILL.

                    NOTICE: Pursuant to 18 U.S.C. section 3006A(d)(4), approved CJA
                    voucher forms will be posted to CM/ECF. Appointed counsel is
                    responsible for requesting redactions to information contained within CJA
                    vouchers.

                    Signed by MAG/JUDGE JOI ELIZABETH PEAKE on 05/28/15.
                    (Attachments: # 1 CJA Worksheets) (Garrett, Kim) (Entered: 05/28/2015)
05/28/2015    93    ORDER SCHEDULING DETENTION/PRELIMINARY REVOCATION
                    HEARING as to BRIAN DAVID HILL Detention/Preliminary Revocation
                    Hearing set for 6/4/2015 02:30 PM in Winston−Salem Courtroom #3 before
                    MAG/JUDGE JOI ELIZABETH PEAKE. Signed by MAG/JUDGE JOI
                    ELIZABETH PEAKE on 05/28/15. (Garrett, Kim) (Entered: 05/28/2015)
05/28/2015    94    SRV Warrant Returned Executed on 5/27/2015 in case as to BRIAN DAVID
                    HILL. (Daniel, J) (Entered: 05/29/2015)
05/29/2015    95    Emergency MOTION by BRIAN DAVID HILL to Recuse Judge.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 05/29/2015)
05/29/2015    96    Emergency MOTION by BRIAN DAVID HILL for Private Counsel.
                    (Attachments: # 1 Envelope)(Daniel, J) (Entered: 05/29/2015)
05/29/2015    97    NOTICE by BRIAN DAVID HILL of Deteriorating Health. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 05/29/2015)
05/29/2015    98    DECLARATION on Probation Issue by BRIAN DAVID HILL. (Attachments:
                    # 1 Envelope)(Daniel, J) (Entered: 05/29/2015)
06/01/2015   100    MOTION by BRIAN DAVID HILL for Case Dismissal. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 06/02/2015)
06/01/2015   101    DECLARATION by BRIAN DAVID HILL re: 100 Motion for Case
                    Dismissal. (Attachments: # 1 Envelope)(Daniel, J) (Entered: 06/02/2015)
06/02/2015    99    First MOTION to Continue Detention and Preliminary Revocation Hearing by
                    BRIAN DAVID HILL. (Attachments: # 1 Text of Proposed Order)(PRYOR,
                    RENORDA) (Entered: 06/02/2015)
06/03/2015          Motions Referred: RE: 99 First MOTION to Continue Detention and
                    Preliminary Revocation Hearing, to MAG/JUDGE JOI ELIZABETH PEAKE
                    (Garrett, Kim) (Entered: 06/03/2015)
06/03/2015   102    ORDER signed by MAG/JUDGE JOI ELIZABETH PEAKE on 6/3/2015, that
                    the Defendant's Motion to Continue (Doc. # 99 ) is GRANTED, and the
                    Detention and Preliminary Revocation Hearing is continued until 6/11/2015 in
                    case as to BRIAN DAVID HILL (1). (Daniel, J) (Entered: 06/03/2015)



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 13 of 58
06/03/2015   104    DECLARATION by BRIAN DAVID HILL for Probable Cause hearing and
                    any other purposes. (Attachments: # 1 Envelope)(Daniel, J) (Entered:
                    06/04/2015)
06/04/2015   103    NOTICE OF HEARING as to BRIAN DAVID HILL: Final Hearing re
                    Revocation of Supervised Release set for 6/25/2015 09:30 AM in Greensboro
                    Courtroom #1 before CHIEF JUDGE WILLIAM L. OSTEEN JR. (Welch,
                    Kelly) (Entered: 06/04/2015)
06/04/2015          Motion Submission as to BRIAN DAVID HILL re 95 MOTION for Recusal,
                    96 MOTION to Appoint Attorney, 100 MOTION to Dismiss to CHIEF
                    JUDGE WILLIAM L. OSTEEN JR. (Welch, Kelly) (Entered: 06/04/2015)
06/05/2015          Reset Hearings as to BRIAN DAVID HILL: Detention/Preliminary Revocation
                    Hearing set for 6/11/2015 02:30 PM in Winston−Salem Courtroom #3 before
                    MAG/JUDGE JOI ELIZABETH PEAKE. (Garrett, Kim) (Entered:
                    06/05/2015)
06/05/2015   105    LETTER by BRIAN DAVID HILL {Entitled "Opinion on Judge Osteen"}.
                    (Attachments: # 1 Deft's Letter "Promise of Change following Reinstatement
                    of Supervised Release", # 2 Envelope) (Daniel, J) (Entered: 06/08/2015)
06/08/2015          Case as to BRIAN DAVID HILL Reassigned to JUDGE THOMAS D.
                    SCHROEDER. CHIEF JUDGE WILLIAM L. OSTEEN JR. no longer
                    assigned to the case. (Powell, Gloria) (Entered: 06/08/2015)
06/08/2015   106    LETTER by BRIAN DAVID HILL {Entitled "Defendant Begs Probation
                    Office"}. (Attachments: # 1 Deft's Letter "Health Deterioration Report
                    #1/Week1", # 2 Envelope) (Daniel, J) (Entered: 06/08/2015)
06/09/2015   107    NOTICE of Rescheduling: Final Revocation Hearing set for 6/30/2015 at 02:00
                    PM in Winston−Salem Courtroom #2 before JUDGE THOMAS D.
                    SCHROEDER. (Engle, Anita) (Main Document 107 replaced on 6/9/2015)
                    (Engle, Anita). (Entered: 06/09/2015)
06/11/2015          Minute Entry for proceedings held before MAG/JUDGE JOI ELIZABETH
                    PEAKE:PRELIMINARY REVOCATION AND DETENTION HEARING as
                    to BRIAN DAVID HILL held on 6/11/2015. AUSA Drew Cochran. Attorney
                    Renorda Pryor present with defendant. Evidence presented. Probable cause
                    found. Defendant detained. Written order forthcoming. Proceedings recorded.
                    (Garrett, Kim) (Entered: 06/11/2015)
06/15/2015   108    LETTER filed by BRIAN DAVID HILL {Entitled "Health Deterioration
                    Report #2/Week 2"}. (Attachments: # 1 Envelope) (Daniel, J) (Entered:
                    06/15/2015)
06/16/2015   109    REQUEST by BRIAN DAVID HILL for Transcripts. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 06/16/2015)
06/17/2015   110    ORDER granting Oral Motion as to BRIAN DAVID HILL (1) signed by
                    MAG/JUDGE JOI ELIZABETH PEAKE on 6/17/2015; that Defendant be held
                    in custody until the final revocation hearing in this matter. (Sheets, Jamie)
                    (Entered: 06/17/2015)
06/18/2015   111    REQUEST by BRIAN DAVID HILL {Entitled "Request for Expediation of
                    Revocation Hearing − Emergency Request/Motion"}. (Attachments: # 1



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 14 of 58
                    Complaint, # 2 Envelope)(Daniel, J) (Entered: 06/19/2015)
06/18/2015   112    DECLARATION filed by BRIAN DAVID HILL {Entitled "Declaration of
                    Suffering and Recommendation for Release to Mental Hospital Pending
                    Further Proceedings − Motion (Petition")}. (Attachments: # 1
                    Envelope)(Daniel, J) (Entered: 06/19/2015)
06/24/2015   113    TRANSCRIPT of Plea as to BRIAN DAVID HILL for dates of 06/10/2014
                    before Judge William L. Osteen, Jr., Court Reporter/Transcriber J. Armstrong,
                    Telephone number 336−332−6034. Transcript may be viewed at the court
                    public terminal or purchased through the Court Reporter/Transcriber before the
                    deadline for Release of Transcript Restriction. After that date it may be
                    obtained through PACER.

                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 7/20/2015. Redacted Transcript Deadline set for
                    7/30/2015. Release of Transcript Restriction set for 9/25/2015. (Armstrong,
                    Joe) (Entered: 06/24/2015)
06/24/2015   114    TRANSCRIPT of Motion Hearing as to BRIAN DAVID HILL for dates of
                    09/03/2014 before Judge William L. Osteen, Jr., Court Reporter/Transcriber J.
                    Armstrong, Telephone number 336−332−6034. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER.

                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 7/20/2015. Redacted Transcript Deadline set for
                    7/30/2015. Release of Transcript Restriction set for 9/25/2015. (Armstrong,
                    Joe) (Entered: 06/24/2015)
06/24/2015   115    TRANSCRIPT of Hearing as to BRIAN DAVID HILL for dates of 09/30/2014
                    before Judge William L. Osteen, Jr., Court Reporter/Transcriber J. Armstrong,
                    Telephone number 336−332−6034. Transcript may be viewed at the court
                    public terminal or purchased through the Court Reporter/Transcriber before the
                    deadline for Release of Transcript Restriction. After that date it may be
                    obtained through PACER.




    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 15 of 58
                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 7/20/2015. Redacted Transcript Deadline set for
                    7/30/2015. Release of Transcript Restriction set for 9/25/2015. (Armstrong,
                    Joe) (Entered: 06/24/2015)
06/24/2015   116    TRANSCRIPT of Status Conference as to BRIAN DAVID HILL for dates of
                    10/15/2014 before Judge William L. Osteen, Jr., Court Reporter/Transcriber J.
                    Armstrong, Telephone number 336−332−6034. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER.

                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 7/20/2015. Redacted Transcript Deadline set for
                    7/30/2015. Release of Transcript Restriction set for 9/25/2015. (Armstrong,
                    Joe) (Entered: 06/24/2015)
06/24/2015   117    TRANSCRIPT of Sentencing as to BRIAN DAVID HILL for dates of
                    11/10/2014 before Judge William L. Osteen, Jr., Court Reporter/Transcriber J.
                    Armstrong, Telephone number 336−332−6034. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER.

                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 7/20/2015. Redacted Transcript Deadline set for
                    7/30/2015. Release of Transcript Restriction set for 9/25/2015. (Armstrong,
                    Joe) (Entered: 06/24/2015)
06/30/2015          Minute Entry for proceedings held before JUDGE THOMAS D.
                    SCHROEDER: FINAL HEARING RE REVOCATION OF SUPERVISED
                    RELEASE as to BRIAN DAVID HILL held on 6/30/2015. Matter is contested.


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 16 of 58
                    The Defendant denies violations and evidence is presented (see witness and
                    exhibit list). The Court finds the Defendant in violation and continues the
                    Defendant on supervision. Defendant withdraws all Pro se filings filed prior to
                    6/30/2015 hearing. Defendant is in the custody of the United States Marshal.
                    AUSA Anand Ramaswamy appeared on behalf of the Government. Attorney
                    Renorda Pryor appeared as counsel for the Defendant. (Court Reporter Briana
                    Nesbit.) (Engle, Anita) (Entered: 07/01/2015)
07/01/2015          TEXT ORDER by JUDGE THOMAS D. SCHROEDER on 7/1/2015 as to
                    BRIAN DAVID HILL. Defendant withdraws all Pro se filings filed prior to the
                    6/30/2015 Supervised Release Violation Hearing including 97 Notice−Other
                    filed by BRIAN DAVID HILL, 104 Declaration filed by BRIAN DAVID
                    HILL, 108 Letter filed by BRIAN DAVID HILL, 111 Request filed by BRIAN
                    DAVID HILL, 98 Declaration, 106 Letter filed by BRIAN DAVID HILL, 112
                    Declaration, 105 Letter filed by BRIAN DAVID HILL, and 109 Request filed
                    by BRIAN DAVID HILL. All motions are denied as moot (see 6/30/2015
                    Minute Entry). (Engle, Anita) Docket Entry Modified on 7/8/2015 (Kemp,
                    Donita). (Entered: 07/01/2015)
07/01/2015   118    ***FILED IN ERROR*** OPINION filed by BRIAN DAVID HILL.
                    (Attachments: # 1 Envelope) (Daniel, J) Modified on 7/2/2015 to reflect filed
                    in error. (Entered: 07/01/2015)
07/01/2015   119    ***FILED IN ERROR*** DIABETIC SEIZURE REPORT #1 filed by
                    BRIAN DAVID HILL. (Attachments: # 1 Envelope) (Daniel, J) Modified on
                    7/2/2015 to reflect filed in error. (Entered: 07/01/2015)
07/01/2015   120    ***FILED IN ERROR*** EMERGENCY MOTION filed by BRIAN DAVID
                    HILL for Autism Expert for Revocation Hearing. (Attachments: # 1
                    Envelope)(Daniel, J) Modified on 7/2/2015 to reflect filed in error. (Entered:
                    07/01/2015)
07/01/2015   121    ***FILED IN ERROR*** NOTICE filed by BRIAN DAVID HILL of
                    Recanting Testimonial Statement. (Attachments: # 1 Letters)(Daniel, J)
                    Modified on 7/2/2015 to reflect filed in error. (Entered: 07/01/2015)
07/02/2015          NOTICE of Docket Text/Event Modification as to defendant BRIAN DAVID
                    HILL re: 118 OPINION, 119 DIABETIC SEIZURE REPORT #1, 120
                    EMERGENCY MOTION for Autism Expert for Revocation Hearing, 121
                    NOTICE of Recanting Testimonial Statement removed from the docket and
                    released to the Defendant's attorney. (Daniel, J) (Entered: 07/02/2015)
07/24/2015   122    ORDER Supervised Release Violation Hearing signed by JUDGE THOMAS
                    D. SCHROEDER on 7/23/2015. Defendant's supervised release is not revoked
                    and the Defendant is to remain on supervised release. The Defendant shall
                    participate in a cognitive behavioral treatment program and location
                    monitoring home detention program as set out herein. All other terms and
                    conditions of supervised release as previously imposed remain in full force and
                    effect in case as to BRIAN DAVID HILL (1). (Daniel, J) (Entered:
                    07/24/2015)
08/21/2015   123    TRANSCRIPT of Proceedings as to BRIAN DAVID HILL SRV hearing for
                    dates of 6/30/2015 before Judge Thomas D. Schroeder, Court Reporter Briana
                    L. Nesbit, Telephone number 336−734−2514. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter before the


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 17 of 58
                    deadline for Release of Transcript Restriction. After that date it may be
                    obtained through PACER.

                    NOTICE RE: REDACTION OF TRANSCRIPTS: The parties have 5
                    business days to file a Notice of Intent to Request Redaction and 21
                    calendar days to file a Redaction Request. If no notice is filed, this
                    transcript will be made electronically available to the public without
                    redaction after 90 calendar days. Transcript may be viewed at the court
                    public terminal or purchased through the court reporter before the 90 day
                    deadline. After that date it may be obtained through PACER.

                    Redaction Request due 9/14/2015. Redacted Transcript Deadline set for
                    9/24/2015. Release of Transcript Restriction set for 11/23/2015. (Nesbit,
                    Brianna) (Entered: 08/21/2015)
08/28/2015          Case as to BRIAN DAVID HILL referred to CHIEF JUDGE WILLIAM L.
                    OSTEEN, JR. RE: PROB 12A. (Israel, Lisa) (Entered: 08/28/2015)
09/01/2015          Case as to BRIAN DAVID HILL referred to JUDGE THOMAS D.
                    SCHROEDER RE: PROB 12A. (Israel, Lisa) (Entered: 09/01/2015)
09/04/2015   124    PROBATION PETITION/ORDER adopting the Recommendation(s) of the
                    Probation Officer in case as to BRIAN DAVID HILL. Signed by JUDGE
                    THOMAS D. SCHROEDER on 9/2/2015. (Sheets, Jamie) (Entered:
                    09/04/2015)
09/22/2015          Case as to BRIAN DAVID HILL referred to JUDGE THOMAS D.
                    SCHROEDER re: Prob 22. (Daniel, J) (Entered: 09/22/2015)
11/14/2017   125    MOTION to Vacate, Set Aside or Correct Sentence (pursuant to 28 U.S.C.
                    2255) by BRIAN DAVID HILL. (Attachments: # 1 Envelope)(Taylor, Abby)
                    Civil case 1:17−cv−01036−TDS opened. (Entered: 11/14/2017)
11/14/2017   126    MOTION/APPLICATION for IFP by BRIAN DAVID HILL. (Taylor, Abby)
                    (Entered: 11/14/2017)
11/14/2017   127    NOTICE by BRIAN DAVID HILL re 125 MOTION to Vacate, Set Aside or
                    Correct Sentence (pursuant to 28 U.S.C. 2255) Civil Case 1:17CV1036.
                    (Taylor, Abby) (Entered: 11/14/2017)
11/14/2017   128    MEMORANDUM by BRIAN DAVID HILL re 125 Motion to Vacate/Set
                    Aside/Correct Sentence (2255) filed by BRIAN DAVID HILL. Civil Case
                    1:17CV1036. (Attachments: # 1 Additional Attachments, # 2 Additional
                    attachments)(Taylor, Abby) (Entered: 11/14/2017)
11/14/2017   129    DECLARATION by BRIAN DAVID HILL re 125 Motion to Vacate/Set
                    Aside/Correct Sentence (2255) filed by BRIAN DAVID HILL. Civil Case
                    1:17CV1036. (Taylor, Abby) (Entered: 11/14/2017)
11/14/2017   130    SECOND DECLARATION by BRIAN DAVID HILL re 125 Motion to
                    Vacate/Set Aside/Correct Sentence (2255) filed by BRIAN DAVID HILL.
                    Civil Case 1:17CV1036. (Taylor, Abby) (Entered: 11/14/2017)
11/14/2017   131    EXHIBITS 1−12 by BRIAN DAVID HILL re 128 Memorandum. Civil Case
                    1:17CV1036. (Taylor, Abby) (Additional attachment(s) added on 11/15/2017:
                    # 1 Envelope) (Taylor, Abby). (Entered: 11/15/2017)


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 18 of 58
11/14/2017   132    EXHIBITS 13−32 by BRIAN DAVID HILL re 128 Memorandum. Civil Case
                    1:17CV1036. (Taylor, Abby) (Entered: 11/15/2017)
11/14/2017   133    EXHIBITS 33−45 by BRIAN DAVID HILL re 128 Memorandum. Civil Case
                    1:17CV1036. (Taylor, Abby) (Entered: 11/15/2017)
11/14/2017   134    EXHIBITS 46−53 by BRIAN DAVID HILL re 128 Memorandum. Civil Case
                    1:17CV1036. (Taylor, Abby) Modified on 11/16/2017, Exhibit no. 49 Stricken,
                    see 135 Order. (Taylor, Abby). (Entered: 11/15/2017)
11/15/2017          CASE REFERRED for Screening 126 MOTION/APPLICATION for IFP, 125
                    MOTION to Vacate, Set Aside or Correct Sentence (pursuant to 28 U.S.C.
                    2255) (Taylor, Abby) (Entered: 11/15/2017)
11/16/2017   135    ORDER signed by MAG/JUDGE JOE L. WEBSTER on 11/16/2017, that
                    Petitioner's Application (Docket Entry 126 ) to proceed in forma pauperis is
                    denied, that Exhibit 49 as contained in Docket Entry 134 is stricken and will be
                    removed from the record, and that the United States Attorney is directed to file
                    a Response to Petitioner's § 2255 Motion (Docket Entry 125 ) within sixty (60)
                    days from the date of the entry of this Order. Civil Case 1:17CV1036. (Taylor,
                    Abby) (Entered: 11/16/2017)
11/16/2017          Set/Response Deadline in case as to BRIAN DAVID HILL 125 MOTION to
                    Vacate, Set Aside or Correct Sentence (pursuant to 28 U.S.C. 2255). Responses
                    due by 1/15/2018. Civil Case 1:17CV1036. (Taylor, Abby) (Entered:
                    11/16/2017)
12/04/2017   136    DECLARATION entitled "Third Additional Evidence Declaration" filed by
                    BRIAN DAVID HILL re 128 Memorandum. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Certificate of Service, # 6 Envelope
                    − Front and Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered:
                    12/06/2017)
12/04/2017   137    DECLARATION entitled "fifth Additional Evidence Declaration" filed by
                    BRIAN DAVID HILL re 128 Memorandum. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit
                    7, # 8 Certificate of Service, # 9 Envelope − Front and Back) (Civil Case
                    number: 17CV1036) (Garland, Leah) (Entered: 12/06/2017)
12/04/2017   138    DECLARATION entitled "Redacted Fourth Additional Evidence Declaration",
                    filed by BRIAN DAVID HILL re 128 Memorandum. (Attachments: # 1
                    Certificate of Service, # 2 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 12/07/2017)
12/04/2017   139    SEALED UNREDACTED DECLARATION entitled "Sealed Fourth
                    Additional Evidence Declaration" filed BRIAN DAVID HILL. (Attachments:
                    # 1 Certificate of Service, # 2 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 12/07/2017)
12/07/2017   140    MOTION to Seal entitled "Defendant's/Petitioner's Motion and Brief to File
                    under Seal" re: 137 Fourth Additional Evidence Declaration, filed by BRIAN
                    DAVID HILL. Response to Motion due by 12/28/2017 (Attachments: # 1
                    Envelope − Front and Back) (Garland, Leah) (Entered: 12/07/2017)
01/10/2018   141    MOTION to Dismiss Motion to Vacate, Set Aside, or Correct Sentence by
                    USA as to BRIAN DAVID HILL. Response to Motion due by 2/5/2018


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 19 of 58
                    (RAMASWAMY, ANAND) (Entered: 01/10/2018)
01/10/2018   142    Roseboro Letter regarding 141 Motion to Dismiss as to defendant BRIAN
                    DAVID HILL. (Civil Case number: 17CV1036) (Garland, Leah) (Entered:
                    01/10/2018)
01/26/2018   143    RESPONSE in Opposition to 141 MOTION to Dismiss Motion to Vacate, Set
                    Aside, or Correct Sentence filed by BRIAN DAVID HILL. Replies due by
                    2/9/2018. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                    Envelope − Front and Back) (Civil Case number: 17CV1036) (Garland, Leah)
                    (Entered: 01/26/2018)
02/12/2018          Motions Referred to MAG/JUDGE JOE L. WEBSTER RE: 141 MOTION to
                    Dismiss Motion to Vacate, Set Aside, or Correct Sentence, 140 MOTION to
                    Seal, and 125 MOTION to Vacate, Set Aside or Correct Sentence (pursuant to
                    28 U.S.C. 2255) (1:17CV1036). (Engle, Anita) (Entered: 02/12/2018)
03/07/2018   144    MOTION entitled "Petitioner's Motion and Brief for Leave to File Additional
                    Evidence" filed by BRIAN DAVID HILL. Response to Motion due by
                    3/28/2018. (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 03/07/2018)
03/07/2018   145    BRIEF entitled "Petitioner's Additional Evidence Brief in Opposition to
                    "Motion to Dismiss Motion to Vacate, Set Aside, Or Correct Sentence"
                    (Document #141) and in support to Petitioner's 2255 Motion (Document
                    #125)" filed by BRIAN DAVID HILL re 141 Motion to Dismiss.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                    Envelope − Front and Back) (Garland, Leah) (Entered: 03/07/2018)
03/09/2018   146    MOTION for Extension of Time To File Motion by USA as to BRIAN
                    DAVID HILL. (Attachments: # 1 Text of Proposed Order)(RAMASWAMY,
                    ANAND) (Entered: 03/09/2018)
03/11/2018          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 146 MOTION for
                    Extension of Time To File Motion. (Engle, Anita) (Entered: 03/11/2018)
03/12/2018          TEXT ORDER granting 146 Motion for Extension of Time To File Response
                    as to BRIAN DAVID HILL (1). The Government shall have up to and
                    including March 23, 2018 to respond to Petition's Motion (D.E. #144, 145).
                    Issued by MAG/JUDGE JOE L. WEBSTER on 3/12/2018. (Lee, Pedra)
                    (Entered: 03/12/2018)
03/13/2018          Set 3/23/2018 Response Deadline in case as to BRIAN DAVID HILL re: (D.E.
                    # 144 , 145 ) MOTION & BRIEF for Leave to File Additional Evidence. Civil
                    Action 1:17CV1036. (Daniel, J) (Entered: 03/13/2018)
03/15/2018   147    RESPONSE entitled "Petitioner's Response Brief in Support of "Government's
                    Motion for Leave for Time to file Response" (Document 146 ) with a few
                    Objections in Opposition" filed by BRIAN DAVID HILL. (Attachments: # 1
                    Envelope − Front and Back) (Garland, Leah) (Entered: 03/15/2018)
03/23/2018   148    RESPONSE to Motion AND BRIEF FOR LEAVE TO FILE ADDITIONAL
                    EVIDENCE AND GOVERNMENTS MOTION FOR PRE−FILING
                    INJUNCTION filed by USA as to BRIAN DAVID HILL re 144 MOTION for
                    Leave to File Replies due by 4/9/2018 (RAMASWAMY, ANAND) (Entered:
                    03/23/2018)


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 20 of 58
03/23/2018   149    MEMORANDUM by USA as to BRIAN DAVID HILL re 144 MOTION for
                    Leave to File filed by BRIAN DAVID HILL (Attachments: # 1 Supplement, #
                    2 Supplement, # 3 Supplement, # 4 Supplement)(RAMASWAMY, ANAND)
                    (Entered: 03/23/2018)
04/06/2018   150    REPLY TO RESPONSE to 144 MOTION for Leave to File entitled
                    "Petitioner's Response Brief in Opposition to "Government's Response to
                    "Motion and Brief for Leave to File Additional Evidence" and Government's
                    Motion for Pre−Filing Injunction" (Document # 148 ) and "Memorandum in
                    support of Government's Motion for Pre−Filing Injunction" (Document # 149
                    )" filed by BRIAN DAVID HILL. (Attachments: # 1 Supplement 1, # 2
                    Supplement 2, # 3 Supplement 3, # 4 Envelope − Front and Back) (Civil Case
                    number: 17CV1036) (Garland, Leah) (Entered: 04/09/2018)
04/10/2018          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 144 MOTION
                    entitled "Petitioner's Motion and Brief for Leave to File Additional Evidence."
                    (1:17CV1036) (Engle, Anita) (Entered: 04/10/2018)
06/25/2018   151    MOTION entitled "Petitioner's Motion for requesting
                    Psychological/Psychiatric Evaluation to Determine actual Innocence factor
                    under False Confession element and to resolve the controversy/conflict
                    between Government and Petitioner over "Delusional Disorder" filed by
                    BRIAN DAVID HILL. Response to Motion due by 7/17/2018. (Attachments: #
                    1 Supplement 1, # 2 Supplement 2, # 3 Supplement 3, # 4 Supplement 4, # 5
                    Envelope − Front and Back) (Garland, Leah) (Entered: 06/26/2018)
06/27/2018          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 151 MOTION
                    entitled "Petitioner's Motion for requesting Psychological/Psychiatric
                    Evaluation to Determine actual Innocence factor under False Confession
                    element and to resolve the controversy/conflict between Government and
                    Petitioner over "Delusional Disorder." (Engle, Anita) (Entered: 06/27/2018)
10/03/2018   152    STATUS REPORT by BRIAN DAVID HILL. Civil Case 1:17CV1036.
                    (Attachments: # 1 Envelope − Front and Back)(Taylor, Abby) (Entered:
                    10/03/2018)
10/17/2018   153    MOTION to Appoint Attorney and STATUS REPORT filed by BRIAN
                    DAVID HILL. (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 10/18/2018)
10/19/2018          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 153 MOTION to
                    Appoint Attorney and STATUS REPORT filed by BRIAN DAVID HILL.
                    (1:17cv1036) (Engle, Anita) (Entered: 10/19/2018)
10/24/2018   154    MOTION entitled "Petitioner asks Court to continue Supervised Release" filed
                    by BRIAN DAVID HILL. Response to Motion due by 11/16/2018.
                    (Attachments: # 1 Envelope − Front and Back) (Garland, Leah) (Entered:
                    10/24/2018)
10/25/2018          Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                    BRIAN DAVID HILL re 154 MOTION entitled "Petitioner asks Court to
                    continue Supervised Release." (Engle, Anita) (Entered: 10/25/2018)
10/29/2018   155    STATUS REPORT entitled "October 25, 2018 Status Report" filed by BRIAN
                    DAVID HILL. (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 21 of 58
                    (Entered: 10/29/2018)
11/13/2018   156    SEALED Statement of Reasons as to BRIAN DAVID HILL. (Bailey, Jeanne)
                    (Entered: 11/13/2018)
11/13/2018   157    USPO PROB 12C − Offender Under Supervision as to BRIAN DAVID HILL.
                    (Bailey, Jeanne) Modified on 5/15/2019 to unseal. (Daniel, J) (Entered:
                    11/13/2018)
11/13/2018   158    SEALED USPO PROB 12C − Supplement Report as to BRIAN DAVID HILL
                    (Attachments: # 1 Memo to Clerk) (Bailey, Jeanne) (Entered: 11/13/2018)
11/13/2018          Case Referred to CHIEF JUDGE THOMAS D. SCHROEDER as to BRIAN
                    DAVID HILL, RE: 157 SEALED USPO PROB 12C − Offender Under
                    Supervision and 158 SEALED USPO PROB 12C − Supplement Report.
                    (Engle, Anita) (Entered: 11/13/2018)
11/13/2018   159    ORDER FOR WARRANT as to BRIAN DAVID HILL. Signed by CHIEF
                    JUDGE THOMAS D. SCHROEDER on 11/13/2018. (Daniel, J) Modified on
                    5/15/2019 to unseal. (Daniel, J) (Entered: 11/13/2018)
11/14/2018   160    Warrant Issued SRV as to BRIAN DAVID HILL. (Daniel, J) Modified on
                    5/15/2019 to unseal. (Daniel, J) (Entered: 11/14/2018)
11/29/2018   161    DECLARATION entitled "November 28, 2018 Status Report and Declaration
                    of Brian David Hill in support of Doc. # 125 , # 128 " filed by BRIAN DAVID
                    HILL. (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 11/30/2018)
11/30/2018   162    NOTICE entitled "Status Report of Brian David Hill − November 27, 2018"
                    filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope − Front and Back)
                    (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 11/30/2018)
12/12/2018   163    DECLARATION of BRIAN DAVID HILL filed by BRIAN DAVID HILL.
                    (Attachments: # 1 Envelope − Front and Back) (Garland, Leah) (Entered:
                    12/12/2018)
12/13/2018   164    AMENDED DECLARATION of BRIAN DAVID HILL entitled "Declaration
                    of Brian David Hill in support of continuing Supervised Release, towards
                    innocence of case" filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope
                    − Front and Back)(Garland, Leah) (Entered: 12/13/2018)
12/21/2018   165    MOTION to Dismiss (Entitled: Motion for Summary Judgment or Case
                    Dismissal of Supervised Release Violation) by BRIAN DAVID HILL.
                    Response to Motion due by 1/9/2019. Civil Case 1:17CV1036. (Attachments: #
                    1 Envelope − Front and Back)(Taylor, Abby) (Entered: 12/26/2018)
12/24/2018          Arrest of BRIAN DAVID HILL in the WESTERN DISTRICT OF VIRGINIA.
                    (Daniel, J) (Entered: 05/15/2019)
12/27/2018          Motion No Longer Submitted to CHIEF JUDGE THOMAS D. SCHROEDER:
                    154 MOTION entitled "Petitioner asks Court to continue Supervised Release"
                    filed by BRIAN DAVID HILL. (Engle, Anita) (Entered: 12/27/2018)
12/27/2018          Motions Referred to MAG/JUDGE JOE L. WEBSTER RE: 165 MOTION to
                    Dismiss, (Entitled: Motion for Summary Judgment or Case Dismissal of
                    Supervised Release Violation), and 154 MOTION entitled "Petitioner asks


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 22 of 58
                    Court to continue Supervised Release" filed by BRIAN DAVID HILL. (Engle,
                    Anita) (Entered: 12/27/2018)
01/09/2019   166    NOTICE OF CHANGE OF ADDRESS filed by BRIAN DAVID HILL.
                    Address updated on docket sheet. (Attachments: # 1 Envelope − Front and
                    Back) (Garland, Leah) (Entered: 01/09/2019)
01/17/2019   167    NOTICE OF CHANGE OF ADDRESS filed by BRIAN DAVID HILL.
                    Address updated on docket sheet. (Attachments: # 1 Envelope − Front and
                    Back) (Garland, Leah) (Entered: 01/17/2019)
01/24/2019   168    LETTER MOTION for Certified Copies filed by BRIAN DAVID HILL.
                    Response to Motion due by 2/14/2019. (Attachments: # 1 Envelope − Front
                    and Back) (Garland, Leah) (Entered: 01/24/2019)
01/25/2019          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 168 LETTER
                    MOTION for Certified Copies filed by BRIAN DAVID HILL. (Engle, Anita)
                    (Entered: 01/25/2019)
01/30/2019   169    MOTION for Hearing and for Appointment for Counsel filed by BRIAN
                    DAVID HILL. Responses due by 2/20/2019. (Attachments: # 1 Envelope −
                    Front and Back) (Garland, Leah) (Entered: 01/30/2019)
01/30/2019          Motion Referred to MAG/JUDGE JOE L. WEBSTER RE: 169 MOTION for
                    Hearing and for Appointment for Counsel filed by BRIAN DAVID HILL.
                    (1:17CV1036) (Engle, Anita) (Entered: 01/30/2019)
03/01/2019   170    EXHIBIT to 125 MOTION to Vacate, Set Aside or Correct Sentence (pursuant
                    to 28 U.S.C. 2255), by BRIAN DAVID HILL. (Attachments: # 1 Envelope −
                    Front and Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered:
                    03/04/2019)
03/13/2019   171    BRIEF/MEMORANDUM entitled "Brief/Memorandum of Law on Rule 11
                    Plea in support of 2255 Motion (Doc. # 125 ) and 2255 Brief (Doc. # 128 )"
                    filed by BRIAN DAVID HILL to 128 Memorandum, 125 Motion to
                    Vacate/Set Aside/Correct Sentence (2255) filed by BRIAN DAVID HILL.
                    (Attachments: # 1 Supplement 1, # 2 Supplement 2, # 3 Supplement 3, # 4
                    Supplement 4, # 5 Envelope − Front and Back) (Civil Case number:
                    17CV1036) (Garland, Leah) (Entered: 03/13/2019)
03/28/2019   172    DECLARATION entitled "Declaration of Brian David Hill in opposition to
                    charge under documents 156 , 157 , and 158 " filed by BRIAN DAVID HILL.
                    (Attachments: # 1 Envelope − Front and Back) (Garland, Leah) (Entered:
                    03/28/2019)
04/11/2019   173    DECLARATION entitled "Declaration of Brian David Hill in Opposition to
                    Government's Documents 156 , 157 , and 158 " filed by BRIAN DAVID
                    HILL. (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 04/11/2019)
05/03/2019   174    DECLARATION of BRIAN DAVID HILL entitled "Declaration of Brian
                    David Hill in Opposition to Government's charging documents # 156 , # 157 ,
                    and # 158 " filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope −
                    Front and Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered:
                    05/03/2019)



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 23 of 58
05/03/2019   175    NOTICE OF CHANGE OF ADDRESS filed by BRIAN DAVID HILL.
                    Address updated on docket sheet. (Attachments: # 1 Envelope − Front and
                    Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 05/03/2019)
05/15/2019   176    Rule 32.1 Documents Received from the WESTERN DISTRICT OF
                    VIRGINIA as to BRIAN DAVID HILL. (Attachments: # 1 WDVA
                    Competency/Detention Minutes, # 2 WDVA Order Setting Conditions of
                    Release, # 3 WDVA Appearance Bond, # 4 WDVA Waiver of Rule 32.1
                    Hearings, # 5 WDVA Docket Sheet) (Daniel, J) Modified on 6/26/2019 to
                    correct typo. (Engle, Anita) (Entered: 05/15/2019)
06/24/2019   177    NOTICE OF CHANGE OF ADDRESS filed by BRIAN DAVID HILL.
                    Address updated on docket sheet. (Attachments: # 1 Envelope − Front and
                    Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 06/25/2019)
06/24/2019   178    DECLARATION entitled "Evidence Declaration of Brian David Hill regarding
                    State Pro Se Motion in Opposition to Government's/Respondent's Document
                    #156, #157, and #158" filed by BRIAN DAVID HILL. (Attachments: # 1
                    Envelope − Front and Back) (Civil Case number: 17CV1036) (Garland, Leah)
                    (Entered: 06/25/2019)
06/24/2019   179    DECLARATION entitled "June 21, 2019 Declaration of Brian David Hill in
                    Opposition to Government's/Respondent's Documents #156, #157, and #158"
                    filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope − Front and Back)
                    (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 06/25/2019)
06/26/2019          Case Referred to MAGISTRATE JUDGE L. PATRICK AULD as to BRIAN
                    DAVID HILL, RE: Appointment of Counsel. (Engle, Anita) (Entered:
                    06/26/2019)
06/26/2019          Attorney update in case as to BRIAN DAVID HILL. RENORDA E. PRYOR
                    for BRIAN DAVID HILL added pending review of Financial Affidavit.
                    (O'Doherty, Sinead) (Entered: 06/26/2019)
06/26/2019   180    NOTICE OF HEARING as to BRIAN DAVID HILL. Final Hearing re
                    Revocation of Supervised Release set for 8/9/2019 at 02:00 PM in
                    Winston−Salem Courtroom #2 before CHIEF JUDGE THOMAS D.
                    SCHROEDER. (Engle, Anita) (Main Document 180 replaced on 6/27/2019)
                    (Engle, Anita). (Entered: 06/26/2019)
06/26/2019          Attorney update in case as to BRIAN DAVID HILL. (Engle, Anita) (Entered:
                    06/26/2019)
07/22/2019   181    DECLARATION entitled "Evidence Declaration of Brian David Hill
                    Regarding Carbon Monoxide and Letgter to Martinsville Police Chief in
                    Opposition to Government's/Respondent's Documents # 156 , # 157 , # 158 , #
                    159 , and # 160 " filed by BRIAN DAVID HILL. (Attachments: # 1 Exhibit 0,
                    # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7
                    Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12
                    Envelope − Front and Back) (Garland, Leah) (Entered: 07/22/2019)
07/22/2019   182    MOTION to Continue Revocation of Supervised Release Hearing by BRIAN
                    DAVID HILL. (Attachments: # 1 Text of Proposed Order)(PRYOR,
                    RENORDA) (Entered: 07/22/2019)
07/23/2019


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 24 of 58
                    Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                    BRIAN DAVID HILL re 182 MOTION to Continue Revocation of Supervised
                    Release Hearing. (Engle, Anita) (Entered: 07/23/2019)
07/23/2019   183    ORDER as to BRIAN DAVID HILL signed by CHIEF JUDGE THOMAS D.
                    SCHROEDER on 7/23/2019; that the Defendant's motion for a continuance is
                    GRANTED, and the Defendant's supervised release violation hearing is
                    rescheduled to September 12, 2019, at 2:00 p.m. in Courtroom 2 in
                    Winston−Salem, North Carolina. (Sheets, Jamie) (Entered: 07/23/2019)
07/23/2019          Reset Hearings as to BRIAN DAVID HILL: Final Hearing re Revocation of
                    Supervised Release set for 9/12/2019 at 02:00 PM in Winston−Salem
                    Courtroom #2 before CHIEF JUDGE THOMAS D. SCHROEDER. (Sheets,
                    Jamie) (Entered: 07/23/2019)
07/23/2019   184    NOTICE OF ATTORNEY APPEARANCE JOHN M. ALSUP appearing for
                    USA. (ALSUP, JOHN) (Entered: 07/23/2019)
08/16/2019   185    SRV Arrest Warrant Returned Executed on 12/22/2018 in case as to BRIAN
                    DAVID HILL. (Sheets, Jamie) (Entered: 08/16/2019)
09/12/2019   186    Minute Entry for proceedings held before CHIEF JUDGE THOMAS D.
                    SCHROEDER in WS−2:FINAL HEARING RE REVOCATION OF
                    SUPERVISED RELEASE as to BRIAN DAVID HILL held on 9/12/2019.
                    AUSA Anand Ramaswamy present for the Government. Attorney Renorda
                    Pryor present for the Defendant. Defendant present on bond. Defendant moves
                    for a continuance. Government opposes the motion. Court DENIES motion.
                    Defendant denies violation 1 of 157 Petition. Matter is contested (see Witness
                    and Exhibit List) The Court finds the defendant in violation and Supervised
                    Release is revoked. The defendant is REMANDED to the Bureau of Prisons
                    for 9 months, followed by 9 years of Supervised Release (see Judgment and
                    Commitment). Defendant permitted to self−report directly to the institution
                    designated by the BOP or to the USMS in Greensboro, NC by 12:00 PM on
                    12/6/2019. Defendant's Release Conditions modified to include GPS location
                    monitoring to begin within 7 days and a curfew at the probation officer's
                    discretion.(Court Reporter Briana Bell.) (Engle, Anita) Modified on 9/13/2019
                    to correct typographical error. (Engle, Anita) (Entered: 09/12/2019)
09/12/2019   187    PRO SE NOTICE OF APPEAL (Interlocutory) by BRIAN DAVID HILL re
                    183 Order on Motion to Continue. (Attachments: # 1 Envelope − Front and
                    Back)(Engle, Anita) (Entered: 09/12/2019)
09/12/2019   188    Exhibit Receipt Pursuant to Local Rule 79.4 for Exhibits from 9/12/2019
                    Supervised Release Violation Hearing. (Engle, Anita) (Entered: 09/12/2019)
09/12/2019   189    Exhibit Receipt Pursuant to Local Rule 79.4 for Exhibits from 6/30/2015
                    Supervised Release Violation Hearing. (Engle, Anita) (Entered: 09/12/2019)
09/12/2019   190    PRO SE NOTICE OF APPEAL without payment of fees by BRIAN DAVID
                    HILL. (Attachments: # 1 Envelope − Front and Back)(Engle, Anita) (Entered:
                    09/12/2019)
09/13/2019   191    Electronic Transmission of Notice of Appeal and Docket Sheet as to BRIAN
                    DAVID HILL to US Court of Appeals re: 187 Notice of Appeal −
                    Interlocutory and 190 Notice of Appeal Without Fee Payment. (Daniel, J)



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 25 of 58
                       (Entered: 09/13/2019)
09/18/2019   192       MOTION by BRIAN DAVID HILL for stay of judgment pending appeal and
                       its supporting memorandum of law − emergency motion. Response due by
                       10/15/2019. (Attachments: # 1 Envelope − Front and Back) (Daniel, J)
                       (Entered: 09/18/2019)
09/18/2019   193       DECLARATION of BRIAN DAVID HILL re: 192 Motion to Stay for stay of
                       judgment pending appeal and its supporting memorandum of law − emergency
                       motion. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
                       # 5 Envelope − Front and Back) (Daniel, J) (Entered: 09/18/2019)
09/19/2019             Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                       BRIAN DAVID HILL re 192 MOTION for stay of judgment pending appeal.
                       (Engle, Anita) (Entered: 09/19/2019)
09/23/2019   194       REQUEST by BRIAN DAVID HILL for Transcript. Response due by
                       10/18/2019. (Attachments: # 1 CJA 24, # 2 Envelope − Front and Back)
                       (Daniel, J) (Entered: 09/23/2019)
09/24/2019             Motion Referred to MAGISTSRATE JUDGE JOE L. WEBSTER RE: 194
                       REQUEST for Transcript. (Engle, Anita) (Entered: 09/24/2019)
09/30/2019   195       MOTION entitled "Motion to Disqualify Judge" filed by BRIAN DAVID
                       HILL. Responses due by 10/21/2019. (Attachments: # 1 Envelope − Front and
                       Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 10/01/2019)
10/03/2019   196       USCA NOTICE of Docketing Petition for Writ of Mandamus as to BRIAN
                       DAVID HILL. USCA Case Mgr: Jeffrey S. Neal; USCA Case Number
                       19−2077. (Daniel, J) (Entered: 10/03/2019)
10/03/2019   197       USCA ORDER granting BRIAN DAVID HILL leave to proceed in forma
                       pauperis. USCA Case #19−2077. (Daniel, J) (Entered: 10/03/2019)
10/04/2019   198       ORDER signed by CHIEF JUDGE THOMAS D. SCHROEDER on
                       10/4/2019. The Defendant's pro se motion to stay the judgment pending appeal
                       (Doc. 192 ) is DENIED WITHOUT PREJUDICE, and his motion for recusal
                       (Doc. 195 ) IS DENIED as to BRIAN DAVID HILL (1). (Daniel, J) (Entered:
                       10/04/2019)
10/04/2019   199       MOTION entitled "Motion for Sanctions and to Vacate Judgment in
                       Plaintiff's/Respondent's Favor" "Motion and Brief/Memorandum of Law in
                       Support of Requesting the Honorable Court in this case Vacate Fraudulent
                       Begotten Judgment or Judgments" filed by BRIAN DAVID HILL. Response to
                       Motion due by 10/25/2019. (Attachments: # 1 Supplement 1, # 2 Supplement
                       2, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Envelope − Front and Back) (Civil Case
                       number: 17CV1036) (Garland, Leah) (Entered: 10/04/2019)
10/07/2019   200   43 JUDGMENT ON REVOCATION OF PROBATION/SUPERVISED
                      RELEASE. The Defendant's supervised release is revoked. Nine (9) months
                      imprisonment. Nine (9) years supervised release is re−imposed under the same
                      terms and conditions as previously imposed. The Defendant shall surrender to
                      the U.S. Marshal for the Middle District of N.C. or to the institution designated
                      by the Bureau of Prisons by 12:00 p.m. on 12/6/2019 as to BRIAN DAVID
                      HILL. Signed by CHIEF JUDGE THOMAS D. SCHROEDER on 10/4/2019.
                      (Daniel, J) (Entered: 10/07/2019)


    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 26 of 58
10/07/2019   201    Transmission of Update Item to USCA as to BRIAN DAVID HILL re: 200
                    JUDGMENT ON REVOCATION OF PROBATION/SUPERVISED
                    RELEASE. (Daniel, J) (Entered: 10/07/2019)
10/07/2019   202    Transmission of Update Item to US Court of Appeals as to BRIAN DAVID
                    HILL re: 198 Order and 199 MOTION. (Daniel, J) (Entered: 10/07/2019)
10/09/2019   203    NOTICE OF APPEAL without payment of fees filed by BRIAN DAVID HILL
                    re: 198 Order. (Attachments: # 1 Envelope − Front and Back) (Civil Case
                    number: 17CV1036) (Garland, Leah) (Entered: 10/09/2019)
10/09/2019   204    Electronic Transmission of Notice of Appeal and Docket Sheet as to BRIAN
                    DAVID HILL to US Court of Appeals re 203 Notice of Appeal Without Fee
                    Payment. (Garland, Leah) (Entered: 10/09/2019)
10/11/2019   205    AMENDED NOTICE OF APPEAL without payment of fees filed by BRIAN
                    DAVID HILL re 200 Judgment on Revocation of Prob/SR. (Attachments: # 1
                    Envelope − Front and Back) (Garland, Leah) (Entered: 10/11/2019)
10/11/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL to US
                    Court of Appeals re 205 AMENDED Notice of Appeal Without Fee Payment.
                    (Garland, Leah) (Entered: 10/11/2019)
10/15/2019   206    MOTION entitled "Petitioner's Second Motion for Sanctions and to Vacate
                    Judgment that was in Plaintiff's/Respondent's Favor; Motion and
                    Brief/Memorandum of Law in support of Requesting the Honorable Court in
                    this case Vacate Fraudulent begotten Judgment or Judgments" filed by BRIAN
                    DAVID HILL. Response to Motion due by 11/5/2019. (Attachments: # 1
                    Exhibit 1, # 2 Exhibit 2, # 3 Supplement 1, # 4 Supplement 2, # 5 Supplement
                    3, # 6 Supplement 4, # 7 Envelope − Front and Back) (Garland, Leah)
                    (Entered: 10/16/2019)
10/15/2019   207    NOTICE of Docketing Appeal from USCA as to BRIAN DAVID HILL re:
                    203 Notice of Appeal Without Fee Payment. USCA Case Mgr: Jeffrey S. Neal;
                    USCA Case Number 19−7483. (Daniel, J) (Entered: 10/16/2019)
10/15/2019   208    USCA ORDER appointing Renorda E. Pryor as counsel for BRIAN DAVID
                    HILL re: 203 Notice of Appeal Without Fee Payment. USCA Case #19−4758.
                    (Daniel, J) (Entered: 10/16/2019)
10/17/2019          Assembled Electronic Record Transmitted to Fourth Circuit US Court of
                    Appeals as to BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee
                    Payment. USCA Case #19−7483. (Daniel, J) (Entered: 10/17/2019)
10/17/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL to US
                    Court of Appeals re 205 Notice of Appeal Without Fee Payment, 206
                    MOTION for Sanctions. (Garland, Leah) (Entered: 10/17/2019)
10/17/2019   209    USCA ORDER granting motion to dismiss appeal pursuant to FRAP 42(b) as
                    to BRIAN DAVID HILL re: 196 USCA Notice of Petition for writ of
                    mandamus. USCA Case #19−2077. (Daniel, J) (Entered: 10/18/2019)
10/21/2019   210    ORDER AND RECOMMENDATION OF UNITED STATES
                    MAGISTRATE JUDGE signed by MAG/JUDGE JOE L. WEBSTER on
                    10/21/2019, ORDERED that Petitioner's motion to file additional evidence
                    (Docket Entry 144 ) is granted. RECOMMENDED that the Government's



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 27 of 58
                    motion to dismiss (Docket Entry 141 ) be granted, that Petitioner's motion to
                    vacate, set aside or correct sentence (Docket Entry 125 ) be dismissed, or in the
                    alternative denied, and that this action be dismissed. IT IS FURTHER
                    RECOMMENDED that Petitioner's motion to file under seal (Docket Entry
                    140 ), motion for a psychological/psychiatric evaluation (Docket Entry 151 ),
                    motions for the appointment of counsel (Docket Entries 153 and 169 ), motion
                    to continue supervised release (Docket Entry 154 ), motion to dismiss (Docket
                    Entry 165 ), motion for copies (Docket Entry 168 ), and request for transcript
                    (Docket Entry 194 ) all be denied. (Civil Case number: 17CV1036) (Garland,
                    Leah) (Entered: 10/21/2019)
10/21/2019          ORDER granting 144 Motion for Leave to File as to BRIAN DAVID HILL
                    (1). Signed by MAG/JUDGE JOE L. WEBSTER on 10/21/2019. (Garland,
                    Leah) (Entered: 10/21/2019)
10/21/2019   211    Notice of Mailing Recommendation: Objections to R&R due by 11/4/2019.
                    Objections to R&R for Pro Se due by 11/7/2019. (Garland, Leah) (Entered:
                    10/21/2019)
10/31/2019   212    USCA ORDER as to BRIAN DAVID HILL. The court grants the motion to
                    relieve counsel from further representation on appeal. The court appoints
                    Edward Ryan Kennedy to represent Brian David Hill on appeal. USCA Case
                    Number 19−4758. (Sheets, Jamie) (Entered: 10/31/2019)
11/01/2019   213    Objection by BRIAN DAVID HILL re 210 Recommended Ruling −
                    Magistrate Judge re 168 MOTION filed by BRIAN DAVID HILL, 153
                    MOTION to Appoint Attorney filed by BRIAN DAVID HILL, 141 MOTION
                    to Dismiss Motion to Vacate, Set Aside, or Correct Sen (Attachments: # 1
                    Envelope − Front and Back)(Butler, Carol) (Entered: 11/04/2019)
11/04/2019   214    MOTION FOR LEAVE TO AMEND OR SUPPLEMENT HIS 2255
                    MOTION by BRIAN DAVID HILL. (1:17CV1036) (Butler, Carol) (Entered:
                    11/04/2019)
11/05/2019          Assembled Electronic Record Transmitted to Fourth Circuit US Court of
                    Appeals as to BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee
                    Payment. USCA Case #19−7483. (Daniel, J) (Entered: 11/05/2019)
11/06/2019   215    TRANSCRIPT filed as to BRIAN DAVID HILL for dates of 09/12/2019,
                    before Judge Thomas D. Schroeder, re 186 Supervised Release − Final
                    Revocation Hrg,,,, Court Reporter Briana L. Bell, Telephone number
                    336−734−2514. Email: brinesbit@gmail.com. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter before the
                    deadline for Release of Transcript Restriction. After that date it may be
                    obtained through PACER. <P>NOTICE RE: REDACTION OF
                    TRANSCRIPTS: The parties have 5 business days to file a Notice of Intent
                    to Request Redaction and 21 calendar days to file a Redaction Request. If
                    no notice is filed, this transcript will be made electronically available to the
                    public without redaction after 90 calendar days. Transcript may be viewed
                    at the court public terminal or purchased through the court reporter
                    before the 90 day deadline. After that date it may be obtained through
                    PACER.</P> Does this satisfy all appellate orders for this reporter? y
                    <br><br> Redaction Request due 12/2/2019. Redacted Transcript Deadline set
                    for 12/12/2019. Release of Transcript Restriction set for 2/7/2020. (Bell,



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 28 of 58
                    Briana) (Entered: 11/06/2019)
11/08/2019   216    MOTION entitled "Petitioner's and Criminal Defendant's Motion to Correct or
                    Modify the Record Pursuant to Appellate Rule 10(e) (Doc. # 215 )" "Motion
                    and Brief/Memorandum of Law in support of "Petitioner's and Criminal
                    Defendant's Motion to Correct or Modify the Record Pursuant to Appellate
                    Rule 10(e)" (Doc. 215 )" filed by BRIAN DAVID HILL re: 215 Transcript.
                    Responses due by 12/2/2019. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                    Exhibit 3, # 4 Exhibit 4, # 5 Envelope − Front and Back) (Garland, Leah)
                    Modified on 11/12/2019 to properly link document. (Garland, Leah) (Entered:
                    11/08/2019)
11/08/2019   217    MOTION entitled "Request that the U.S. District Court Vacate Fraudulent
                    Begotten Judgment, Vacate the Frauds upon the Court against Brian David
                    Hill", filed by BRIAN DAVID HILL re: 199 Motion. Response to Motion due
                    by 12/2/2019 (Attachments: # 1 Envelope − Front and Back) (Garland, Leah)
                    Modified on 11/12/2019 to correctly link document. (Garland, Leah) (Entered:
                    11/08/2019)
11/12/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL to US
                    Court of Appeals re: 217 MOTION. (Garland, Leah) (Entered: 11/12/2019)
11/15/2019   218    ORDER (re: 216 MOTION) signed by CHIEF JUDGE THOMAS D.
                    SCHROEDER on 11/15/2019. Within seven (7) days the court reporter shall
                    review her stenographic and other materials from the September 12, 2019
                    hearing and determine if the allegedly omitted statements were made and if the
                    transcript accurately reflects the proceedings before the court. FURTHER that
                    within seven (7) days the court reporter shall either file a corrected transcript or
                    file a memorandum reporting that the certified transcript (Doc. 215 ) accurately
                    reflects the proceedings. Any further request for relief in the pending motion
                    will await the court's review of the determination from the court reporter as to
                    BRIAN DAVID HILL. (Daniel, J) Modified on 11/15/2019 to add text of last
                    paragraph in 218 Order. (Daniel, J). (Entered: 11/15/2019)
11/20/2019          Assembled Electronic Record Transmitted to Fourth Circuit in 7 parts as to
                    BRIAN DAVID HILL to US Court of Appeals re: 203 Notice of Appeal
                    Without Fee Payment. USCA Case #19−7483. (Daniel, J) (Entered:
                    11/20/2019)
11/20/2019   219    ORDER signed by MAG/JUDGE JOE L. WEBSTER on 11/20/2019, that
                    Petitioner's motion for leave to amend (Docket Entry 214 ) is DENIED. (Civil
                    Case number: 17CV1036) (Garland, Leah) (Entered: 11/20/2019)
11/20/2019   220    MEMORANDUM OF BRIANA BELL in case as to BRIAN DAVID HILL re:
                    218 ORDER. (Daniel, J) (Entered: 11/20/2019)
11/20/2019          Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                    BRIAN DAVID HILL re 216 MOTION entitled "Petitioner's and Criminal
                    Defendant's Motion to Correct or Modify the Record Pursuant to Appellate
                    Rule 10(e) (Doc. # 215 )." (Engle, Anita) (Entered: 11/20/2019)
11/20/2019   221    DECLARATION of BRIAN DAVID HILL in Opposition of Documents # 157
                    and # 200 . (Attachments: # 1 Supplement 1, # 2 Exhibit 1, # 3 Exhibit 2, # 4
                    Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit
                    8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit 12, # 14



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 29 of 58
                    Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15, # 17 Exhibit 16, # 18 Exhibit 17,
                    # 19 Envelope − Front and Back)(Daniel, J) (Entered: 11/20/2019)
11/21/2019          Case Referred to CHIEF JUDGE THOMAS D. SCHROEDER as to BRIAN
                    DAVID HILL, RE: 210 Recommended Ruling by Magistrate Judge.
                    (1:17CV1036) (Engle, Anita) (Entered: 11/21/2019)
11/21/2019   222    MOTION entitled "Petitioner's third Motion for Sanctions, Motion for Default
                    Judgment in 2255 case and to Vacate Judgment that was in
                    Plaintiff/Respondent's favor" filed by BRIAN DAVID HILL. (Attachments: #
                    1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                    Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11
                    Supplement 1, # 12 Envelope − Front and Back) (Garland, Leah) (Entered:
                    11/21/2019)
11/21/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL to US
                    Court of Appeals re 222 MOTION. (Garland, Leah) (Entered: 11/21/2019)
11/21/2019   223    MEMORANDUM ORDER signed by CHIEF JUDGE THOMAS D.
                    SCHROEDER on 11/21/2019. Mr. Hill's motion to correct or modify the
                    record, including all other relief sought therein (Doc. 216 ) is DENIED as to
                    BRIAN DAVID HILL. (Daniel, J) (Entered: 11/21/2019)
11/22/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL re: 223
                    MEMORANDUM ORDER. USCA Case #19−7483. (Daniel, J) (Entered:
                    11/22/2019)
11/25/2019   224    NOTICE from USCA of Docketing Petition for Writ of Mandamus as to
                    BRIAN DAVID HILL. USCA Case Mgr: Jeffrey Neal; USCA Case Number
                    19−2338. (Daniel, J) (Entered: 11/25/2019)
11/25/2019   225    Emergency MOTION by BRIAN DAVID HILL for Permission to Travel.
                    (Attachments: # 1 Envelope − Front and Back) (Daniel, J) (Entered:
                    11/26/2019)
11/25/2019   226    NOTICE OF APPEAL without payment of fees by BRIAN DAVID HILL re:
                    219 Order. Civil Case number: 17CV1036. (Attachments: # 1 Envelope −
                    Front and Back) (Daniel, J) (Entered: 11/26/2019)
11/25/2019   227    NOTICE OF APPEAL without payment of fees by BRIAN DAVID HILL re:
                    223 MEMORANDUM ORDER. (Attachments: # 1 Envelope − Front and
                    Back) (Daniel, J) (Entered: 11/26/2019)
11/26/2019   228    Electronic Transmission of Notice of Appeal and Docket Sheet as to BRIAN
                    DAVID HILL to US Court of Appeals re: 227 Notice of Appeal Without Fee
                    Payment. (Daniel, J) (Entered: 11/26/2019)
11/26/2019   229    USCA ORDER granting leave to proceed in forma pauperis as to BRIAN
                    DAVID HILL. USCA Case #19−2338. (Daniel, J) (Entered: 11/26/2019)
11/26/2019          Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                    BRIAN DAVID HILL re 225 Emergency MOTION for Permission to Travel.
                    (Engle, Anita) (Entered: 11/26/2019)
11/26/2019          Case Referred to CHIEF JUDGE THOMAS D. SCHROEDER as to BRIAN
                    DAVID HILL, RE: 226 Notice of Appeal Without Fee Payment re: 219 Order.



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 30 of 58
                    Civil Case number: 17CV1036. (Engle, Anita) (Entered: 11/26/2019)
11/27/2019   230    ORDER signed by CHIEF JUDGE THOMAS D. SCHROEDER on
                    11/26/2019. The Defendant's request (Doc. 225 ) is granted, and he is allowed
                    to travel to FMC Lexington on December 5, 2019, and to stay overnight, in
                    order to self−report by December 6, 2019, in accordance with the judgment
                    entered October 7, 2019 (Doc. 200 ) as to BRIAN DAVID HILL (1). (Daniel,
                    J) (Entered: 11/27/2019)
11/27/2019   231    NOTICE of Docketing Appeal from USCA as to BRIAN DAVID HILL re:
                    226 Notice of Appeal Without Fee Payment. (Civil Action 1:17CV1036)
                    USCA Case Mgr: Jeffrey Neal; USCA Case Number 19−7755. (Daniel, J)
                    (Entered: 11/27/2019)
11/27/2019   232    NOTICE of Docketing Appeal from USCA as to BRIAN DAVID HILL re:
                    227 Notice of Appeal Without Fee Payment. USCA Case Mgr: Jeffrey Neal;
                    USCA Case Number 19−7756. (Daniel, J) (Entered: 11/27/2019)
12/03/2019          Assembled Electronic Record Transmitted to Fourth Circuit US Court of
                    Appeals as to BRIAN DAVID HILL re: 226 Notice of Appeal Without Fee
                    Payment. USCA Case #19−7755. (Daniel, J) (Entered: 12/03/2019)
12/05/2019   233    USCA ORDER denying appellant's emergency motion for stay of
                    imprisonment pending appeal as to BRIAN DAVID HILL re: 203 Notice of
                    Appeal Without Fee Payment. USCA Case #19−4758. (Received in on
                    11/20/2019 in the District Court Clerk's Office) (Daniel, J) (Entered:
                    12/05/2019)
12/10/2019   234    MOTION entitled "Motion to Reconsider − Request for Home Detention in
                    lieu of remainder of the nine (9) months of Imprisonment" re: 200 Judgment on
                    Revocation of Prob/SR, 186 Minute Entry, filed by BRIAN DAVID HILL.
                    Response to Motion due by 12/31/2019. (Attachments: # 1 Exhibit 1, # 2
                    Envelope − Front and Back) (Garland, Leah) (Entered: 12/11/2019)
12/11/2019          Motion Submission to CHIEF JUDGE THOMAS D. SCHROEDER as to
                    BRIAN DAVID HILL re 234 MOTION entitled "Motion to Reconsider −
                    Request for Home Detention in lieu of remainder of the nine (9) months of
                    Imprisonment." (Engle, Anita) (Entered: 12/11/2019)
12/16/2019   235    NOTICE of Withdrawal of 234 MOTION for Reconsideration, filed by
                    BRIAN DAVID HILL. (Attachments: # 1 Envelope − Front and Back)
                    (Garland, Leah) (Entered: 12/17/2019)
12/17/2019          Motion No Longer Submitted to CHIEF JUDGE THOMAS D. SCHROEDER
                    as to BRIAN DAVID HILL: 234 MOTION entitled "Motion to Reconsider −
                    Request for Home Detention in lieu of remainder of the nine (9) months of
                    Imprisonment." (Engle, Anita) (Entered: 12/17/2019)
12/31/2019   236    ORDER signed by CHIEF JUDGE THOMAS D. SCHROEDER on
                    12/31/2019, that the Government's motion to dismiss (Doc. 141 ) be
                    GRANTED, that Petitioner's motion to vacate, set aside or correct sentence
                    (Doc. 125 ) be DISMISSED, and that this action be DISMISSED. FURTHER
                    that Petitioner's motion to file under seal (Doc. 140 ), motion for a
                    psychological/psychiatric evaluation (Doc. 151 ), motions for the appointment
                    of counsel (Docs. 153 and 169 ), motion to continue supervised release (Doc.



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 31 of 58
                    154 ), motion to dismiss (Doc. 165 ), motion for copies (Doc. 168 ), and
                    request for transcript (Doc. 194 ) all be DENIED. A judgment dismissing this
                    action will be entered contemporaneously with this Order. Finding neither a
                    substantial issue for appeal concerning the denial of a constitutional right
                    affecting the conviction nor a debatable procedural ruling, a certificate of
                    appealability is not issued. Civil Case 1:17CV1036.(Taylor, Abby) (Entered:
                    12/31/2019)
12/31/2019   237    JUDGMENT 2255 signed by CHIEF JUDGE THOMAS D. SCHROEDER on
                    12/31/2019, that the Government's motion to dismiss (Doc. 141 ) be
                    GRANTED, that Petitioner's motion to vacate, set aside or correct sentence
                    (Doc. 125 ) be DISMISSED, and that this action be DISMISSED. Finding
                    neither a substantial issue for appeal concerning the denial of a constitutional
                    right affecting the conviction nor a debatable procedural ruling, a certificate of
                    appealability is not issued. Civil Case 1:17CV1036.(Taylor, Abby) (Entered:
                    12/31/2019)
12/31/2019          Transmission of Update Item to USCA as to BRIAN DAVID HILL to US
                    Court of Appeals re 237 Judgment 2255, 236 Order. (Taylor, Abby) (Entered:
                    12/31/2019)
01/03/2020   238    NOTICE OF APPEAL without payment of fees by BRIAN DAVID HILL re:
                    236 Order and 237 Judgment 2255. (Civil Action 1:17CV1036) (Attachments:
                    # 1 Envelope − Front and Back) (Daniel, J) Modified on 1/6/2020 to replace
                    (Attachment 1 − Envelope) with correct image. (Daniel, J) (Entered:
                    01/03/2020)
01/03/2020   239    Electronic Transmission of Notice of Appeal and Docket Sheet as to BRIAN
                    DAVID HILL to US Court of Appeals re: 238 Notice of Appeal Without Fee
                    Payment. (Daniel, J) (Entered: 01/03/2020)
01/06/2020   240    NOTICE of Docketing Appeal from USCA as to BRIAN DAVID HILL re:
                    238 Notice of Appeal Without Fee Payment. (Civil Case 1:17CV1036) USCA
                    Case Mgr: Jeffrey S. Neal; USCA Case Number 20−6034. (Daniel, J) (Entered:
                    01/07/2020)
01/07/2020          Assembled Electronic Record Transmitted to Fourth Circuit as to BRIAN
                    DAVID HILL to US Court of Appeals re: 238 Notice of Appeal Without Fee
                    Payment. (Civil Case 1:17CV1036) USCA Case Number 20−6034. (Daniel, J)
                    (Entered: 01/07/2020)
02/10/2020   241    USCA OPINION as to BRIAN DAVID HILL denying the petition for writs of
                    mandamus and prohibition and motions for a stay of the district court's
                    judgment pending adjudication of these petitions. USCA Case Number
                    19−2338. (Sheets, Jamie) (Entered: 02/10/2020)
02/10/2020   242    JUDGMENT of USCA as to BRIAN DAVID HILL re 224 USCA Notice of
                    Docketing Record on Appeal. In accordance with the decision of this court, the
                    petitions for writ of mandamus and prohibition are denied. USCA Case
                    Number 19−2338. (Sheets, Jamie) (Entered: 02/10/2020)
03/17/2020   243    USCA OPINION affirming the District Court as to BRIAN DAVID HILL re:
                    203 Notice of Appeal without payment of fees. USCA Case #19−7483.
                    (Daniel, J) (Entered: 03/17/2020)




    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 32 of 58
03/17/2020   244    JUDGMENT of USCA. In accordance with the decision of this court, the
                    judgment of the district court is affirmed. This judgment shall take effect upon
                    issuance of this court's mandate in accordance with Fed. R. App. P. 41 as to
                    BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee Payment. USCA
                    Case #19−7483. (Daniel, J) (Entered: 03/17/2020)
03/17/2020   245    USCA OPINION affirming the District Court as to BRIAN DAVID HILL re:
                    227 Notice of Appeal without payment of fees. USCA Case #19−7756.
                    (Daniel, J) (Entered: 03/17/2020)
03/17/2020   246    JUDGMENT of USCA. In accordance with the decision of this court, the
                    judgment of the district court is affirmed. This judgment shall take effect upon
                    issuance of this court's mandate in accordance with Fed. R. App. P. 41 as to
                    BRIAN DAVID HILL re: 227 Notice of Appeal Without Fee Payment. USCA
                    Case #19−7756. (Daniel, J) (Entered: 03/17/2020)
03/23/2020   247    USCA STAY OF MANDATE. Under Fed. R. App. P. 41(d)(1), the timely
                    filing of a petition for rehearing or rehearing en banc or the timely filing of a
                    motion to stay the mandate stays the mandate until the court has ruled on the
                    petition for rehearing or rehearing en banc or motion to stay. In accordance
                    with Rule 41(d)(1), the mandate is stayed pending further order of this court as
                    to BRIAN DAVID HILL re: 227 Notice of Appeal Without Fee Payment.
                    USCA Case #19−7756. (Daniel, J) (Entered: 03/23/2020)
03/23/2020   248    USCA STAY OF MANDATE. Under Fed. R. App. P. 41(d)(1), the timely
                    filing of a petition for rehearing or rehearing en banc or the timely filing of a
                    motion to stay the mandate stays the mandate until the court has ruled on the
                    petition for rehearing or rehearing en banc or motion to stay. In accordance
                    with Rule 41(d)(1), the mandate is stayed pending further order of this court as
                    to BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee Payment.
                    USCA Case #19−7483. (Daniel, J) (Entered: 03/23/2020)
04/28/2020   249    USCA Order denying the petition for rehearing and rehearing en banc as to
                    BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee Payment. USCA
                    Case #19−7483. (Daniel, J) (Entered: 04/28/2020)
04/28/2020   250    USCA ORDER denying the petition for rehearing and rehearing en banc as to
                    BRIAN DAVID HILL re: 224 USCA NOTICE of Docketing Petition for Writ
                    of Mandamus. USCA Case #19−2338. (Daniel, J) (Entered: 04/28/2020)
04/28/2020   251    USCA ORDER denying the petition for rehearing and rehearing en banc as to
                    BRIAN DAVID HILL re: 227 Notice of Appeal Without Fee Payment. USCA
                    Case #19−7756. (Daniel, J) (Entered: 04/28/2020)
05/06/2020   252    MANDATE of USCA. The judgment of this court entered 03/17/2020, takes
                    effect today. This constitutes the formal mandate of this court issued pursuant
                    to Rule 41(a) of the Federal Rules of Appellate Procedure as to BRIAN
                    DAVID HILL re: [203 Notice of Appeal. USCA Case #19−7483. (Daniel, J)
                    (Entered: 05/06/2020)
05/06/2020   253    MANDATE of USCA. The judgment of this court entered 03/17/2020, takes
                    effect today. This constitutes the formal mandate of this court issued pursuant
                    to Rule 41(a) of the Federal Rules of Appellate Procedure as to BRIAN
                    DAVID HILL re: 227 Notice of Appeal. USCA Case #19−7756. (Daniel, J)
                    (Entered: 05/06/2020)



    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 33 of 58
06/12/2020   254    SUPREME COURT Notice of Docketing Petition for Writ of Certiorari re: 224
                    USCA Notice as to BRIAN DAVID HILL. (USCA Case #19−2338) Supreme
                    Court Case Mgr: Clayton Higgins; Supreme Court Case #19−8684. (Daniel, J)
                    (Entered: 06/15/2020)
09/11/2020   255    USCA ORDER consolidating case Nos. 19−7755 and 20−6034 as to BRIAN
                    DAVID HILL re: 226 , 238 Notice of Appeals Without Fee Payment. (Civil
                    Action 1:17CV1036) USCA Case #19−7755(L). (Daniel, J) (Entered:
                    09/11/2020)
10/05/2020   256    SUPREME COURT Order denying petition for writ of certiorari as to BRIAN
                    DAVID HILL. (USCA Case #19−2338) Supreme Court Case #19−8684.
                    (Daniel, J) (Entered: 10/06/2020)
10/16/2020   257    USCA OPINION affirming the District Court as to BRIAN DAVID HILL re:
                    203 Notice of Appeal. USCA Case #19−4758. (Daniel, J) (Entered:
                    10/16/2020)
10/16/2020   258    JUDGMENT of USCA. In accordance with the decision of this court, the
                    judgment of the district court is affirmed. This judgment shall take effect upon
                    issuance of this court's mandate in accordance with Fed. R. App. P. 41 as to
                    BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee Payment. USCA
                    Case #19−4758. (Daniel, J) (Entered: 10/16/2020)
10/27/2020   259    USCA STAY OF MANDATE UNDER FED R. APP. P. 41(d)(1). The timely
                    filing of a petition for rehearing or rehearing en banc or the timely filing of a
                    motion to stay the mandate stays the mandate until the court has ruled on the
                    petition for rehearing or rehearing en banc or motion to stay. In accordance
                    with Rule 41(d)(1), the mandate is stayed pending further order of this court as
                    to BRIAN DAVID HILL re: 203 Notice of Appeal Without Fee Payment.
                    USCA Case #19−4758. (Daniel, J) (Entered: 10/27/2020)
10/27/2020   260    USPO PROB 12B − Modification to Conditions as to BRIAN DAVID HILL.
                    (Attachments: # 1 Prob 49) (Grassmann, Shaelynn) (Entered: 10/27/2020)
10/27/2020          Case Referred to CHIEF JUDGE THOMAS D. SCHROEDER as to BRIAN
                    DAVID HILL, RE: 260 USPO PROB 12B − Modification to Conditions of
                    Release. (Engle, Anita) (Entered: 10/27/2020)
10/28/2020   261    Order On Request To Modify Conditions Of Release as Noted in the Petition
                    (Doc. 260 ) as to BRIAN DAVID HILL. Signed by CHIEF JUDGE THOMAS
                    D. SCHROEDER on 10/28/2020. (Daniel, J) (Entered: 10/28/2020)
11/02/2020   262    Probation Jurisdiction Transferred to Western District of Virginia as to BRIAN
                    DAVID HILL Transmitted Transfer of Jurisdiction form, with certified copies
                    of indictment, judgment and docket sheet. (Garland, Leah) (Entered:
                    11/02/2020)




    Case 1:13-cr-00435-TDS Document 263 Filed 11/02/20 Page 34 of 58
Case
  Case
     1:13-cr-00435-TDS
        1:13-cr-00435-TDSDocument
                           Document
                                  263
                                    1 Filed 11/25/13
                                            11/02/20 Page 1
                                                          35ofof258
Case
  Case
     1:13-cr-00435-TDS
        1:13-cr-00435-TDSDocument
                           Document
                                  263
                                    1 Filed 11/25/13
                                            11/02/20 Page 2
                                                          36ofof258
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page37
                                                          1 of
                                                            of658
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page38
                                                          2 of
                                                            of658
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page39
                                                          3 of
                                                            of658
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page40
                                                          4 of
                                                            of658
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page41
                                                          5 of
                                                            of658
Case
 Case1:13-cr-00435-TDS
       1:13-cr-00435-TDSDocument
                         Document263
                                   54 Filed
                                      Filed11/02/20
                                            11/12/14 Page
                                                     Page42
                                                          6 of
                                                            of658
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page43
                                                        1 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page44
                                                        2 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page45
                                                        3 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page46
                                                        4 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page47
                                                        5 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page48
                                                        6 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page49
                                                        7 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page50
                                                        8 of
                                                          of16
                                                             58
Case
Case1:13-cr-00435-TDS
     1:13-cr-00435-TDS Document
                       Document263
                                200 Filed
                                    Filed11/02/20
                                          10/07/19 Page
                                                   Page51
                                                        9 of
                                                          of16
                                                             58
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 52
                                                        10 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 53
                                                        11 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 54
                                                        12 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 55
                                                        13 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 56
                                                        14 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 57
                                                        15 of 58
                                                              16
Case 1:13-cr-00435-TDS Document 263
                                200 Filed 11/02/20
                                          10/07/19 Page 58
                                                        16 of 58
                                                              16
